 

Exhibit 10.2

 

EXHIBIT A

 

 

[tlogo.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

January 3, 2011,

 

as further amended and restated as of June 14, 2012,

 

as further amended and restated as of March 13, 2013,

 

among

 

ASCENA RETAIL GROUP, INC.,

 

The BORROWING SUBSIDIARIES party hereto,

 

The other LOAN PARTIES party hereto,

 

The LENDERS party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 



 

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION and

FIFTH THIRD BANK,

as Co-Documentation Agents

  [CS&M Ref. No. 6701-814]

 

 

 

 

table of Contents       Page       ARTICLE I   Definitions       SECTION 1.01.
Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 45 SECTION
1.03. Terms Generally 45 SECTION 1.04. Accounting Terms; GAAP 46       ARTICLE
II   The Credits       SECTION 2.01. Commitments 47 SECTION 2.02. Loans and
Borrowings 47 SECTION 2.03. Requests for Revolving Borrowings 48 SECTION 2.04.
Protective Advances 49 SECTION 2.05. Swingline Loans and Overadvances 50 SECTION
2.06. Letters of Credit 51 SECTION 2.07. Funding of Borrowings 58 SECTION 2.08.
Interest Elections 58 SECTION 2.09. Termination and Reduction of Revolving
Commitments; Increase in Revolving Commitments 59 SECTION 2.10. Repayment of
Loans; Evidence of Debt 61 SECTION 2.11. Prepayment of Loans 62 SECTION 2.12.
Fees 63 SECTION 2.13. Interest 64 SECTION 2.14. Alternate Rate of Interest 65
SECTION 2.15. Increased Costs 66 SECTION 2.16. Break Funding Payments 67 SECTION
2.17. Taxes 68 SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing
of Set-offs 72 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 75
SECTION 2.20. Defaulting Lenders 75 SECTION 2.21. Returned Payments 77 SECTION
2.22. Borrowing Subsidiaries 78

 

i

 

 

ARTICLE III   Representations and Warranties       SECTION 3.01. Organization;
Powers 78 SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties
78 SECTION 3.03. Governmental Approvals; No Conflicts 79 SECTION 3.04. Financial
Condition; No Material Adverse Effect 79 SECTION 3.05. Properties 80 SECTION
3.06. Litigation and Environmental Matters 80 SECTION 3.07. Compliance with Laws
and Agreements 81 SECTION 3.08. Investment Company Status 81 SECTION 3.09. Taxes
81 SECTION 3.10. ERISA; Labor Matters 82 SECTION 3.11. Disclosure 82 SECTION
3.12. Subsidiaries and Joint Ventures 83 SECTION 3.13. Insurance 83 SECTION
3.14. Federal Reserve Regulations 83 SECTION 3.15. Solvency 84 SECTION 3.16.
Collateral Matters 84 SECTION 3.17. Use of Proceeds 85 SECTION 3.18. Credit Card
Agreements 85       ARTICLE IV   Conditions       SECTION 4.01. Third
Restatement Effective Date 85 SECTION 4.02. Each Credit Event 85       ARTICLE V
  Affirmative Covenants       SECTION 5.01. Financial Statements; Borrowing Base
and Other Information 86 SECTION 5.02. Notices of Material Events 91 SECTION
5.03. Additional Subsidiaries 92 SECTION 5.04. Information Regarding Collateral
92 SECTION 5.05. Existence; Conduct of Business 93 SECTION 5.06. Payment of
Obligations 93 SECTION 5.07. Maintenance of Properties 93 SECTION 5.08.
Insurance 93 SECTION 5.09. Books and Records; Inspection Rights 94 SECTION 5.10.
Compliance with Laws 94 SECTION 5.11. Use of Proceeds 94

 

ii

 

 

SECTION 5.12. Appraisals 94 SECTION 5.13. Field Examinations 95 SECTION 5.14.
Depository Banks 96 SECTION 5.15. Further Assurances 96 SECTION 5.16. Credit
Card Agreements and Notifications 96 SECTION 5.17. Post Closing Requirements 96
      ARTICLE VI   Negative Covenants       SECTION 6.01. Indebtedness; Certain
Equity Securities 97 SECTION 6.02. Liens 98 SECTION 6.03. Fundamental Changes;
Business Activities 100 SECTION 6.04. Investments, Loans, Advances, Guarantees
and Acquisitions 101 SECTION 6.05. Asset Sales 103 SECTION 6.06. Sale/Leaseback
Transactions 105 SECTION 6.07. Swap Agreements 105 SECTION 6.08. Restricted
Payments; Certain Payments of Indebtedness 105 SECTION 6.09. Transactions with
Affiliates 107 SECTION 6.10. Restrictive Agreements 107 SECTION 6.11. Amendment
of Organizational Documents 108 SECTION 6.12. Fixed Charge Coverage Ratio 108
SECTION 6.13. Changes in Fiscal Periods 108       ARTICLE VII   Events of
Default   ARTICLE VIII   The Administrative Agent   ARTICLE IX   Miscellaneous  
    SECTION 9.01. Notices 115 SECTION 9.02. Waivers; Amendments 116 SECTION
9.03. Expenses; Indemnity; Damage Waiver 119 SECTION 9.04. Successors and
Assigns 121 SECTION 9.05. Survival 125

 

iii

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness 126 SECTION 9.07.
Severability 126 SECTION 9.08. Right of Setoff 126 SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process 126 SECTION 9.10. WAIVER OF JURY
TRIAL 127 SECTION 9.11. Headings 127 SECTION 9.12. Confidentiality 128 SECTION
9.13. Several Obligations; Nonreliance; Violation of Law 129 SECTION 9.14. USA
PATRIOT Act 129 SECTION 9.15. Appointment for Perfection 129 SECTION 9.16.
Interest Rate Limitation 129 SECTION 9.17. No Fiduciary Relationship 130 SECTION
9.18. [Reserved] 130 SECTION 9.19. Dutch Parallel Debt 130 SECTION 9.20.
Permitted Restructuring 131       ARTICLE X   Loan Guarantee       SECTION
10.01. Guarantee 131 SECTION 10.02. Guarantee of Payment 132 SECTION 10.03. No
Discharge or Diminishment of Loan Guarantee 132 SECTION 10.04. Defenses Waived
133 SECTION 10.05. Rights of Subrogation 133 SECTION 10.06. Reinstatement; Stay
of Acceleration 133 SECTION 10.07. Information 134 SECTION 10.08. Taxes 134
SECTION 10.09. Maximum Liability 134 SECTION 10.10. Contribution 135 SECTION
10.11. Liability Cumulative 135       ARTICLE XI   The Borrower Representative  
    SECTION 11.01. Appointment; Nature of Relationship 135 SECTION 11.02. Powers
136 SECTION 11.03. Employment of Agents 136 SECTION 11.04. Notices 136 SECTION
11.05. Successor Borrower Representative 136 SECTION 11.06. Execution of Loan
Documents; Borrowing Base Certificate 136 SECTION 11.07. Reporting 136

 

iv

 

 

SCHEDULES:

 

Schedule 1.01A — Certain Non-Designated Subsidiaries Schedule 1.01B — Excluded
Real Properties Schedule 2.01 — Commitments Schedule 2.06 — Existing Letters of
Credit Schedule 3.05 — Real Properties Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Subsidiaries and Joint Ventures Schedule 3.13 — Insurance
Schedule 3.18 — Credit Card Arrangements Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens Schedule 6.04 — Existing Investments Schedule
6.09 — Affiliate Transactions Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Borrowing Base
Certificate Exhibit C — Form of Borrowing Request Exhibit D — Form of Compliance
Certificate Exhibit E — [Reserved] Exhibit F — Form of Interest Election Request
Exhibit G — Form of Supplemental Perfection Certificate Exhibit H — Form of
Joinder Agreement Exhibit I-1 — Form of U.S. Tax Certificate for Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes Exhibit
I-2 — Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes Exhibit I-3 — Form of U.S. Tax Certificate
for Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit I-4 — Form of U.S. Tax Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes

 

v

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 3, 2011, as further
amended and restated by the Second Restatement Agreement dated as of June 14,
2012, and as further amended and restated by the Third Restatement Agreement
dated as of March 13, 2013, among ASCENA RETAIL GROUP, INC., the BORROWING
SUBSIDIARIES party hereto, the other LOAN PARTIES party hereto, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrowers (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the other Loan Parties,
the Lenders and the Administrative Agent are parties to the Existing Credit
Agreement, and have agreed to amend and restate such Agreement to provide for,
among other things, (a) an increase in total Revolving Commitments of
$250,000,000, (b) the extension of the maturity of the credit facility
established thereby, and (c) certain pricing and other amendments thereto, all
as set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto have agreed pursuant to the Third
Restatement Agreement that, as of the Third Restatement Effective Date, the
Existing Credit Agreement shall be amended and restated to be in the form of
this Agreement.

 

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning set forth in the Restated Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired Company” means Charming Shoppes, Inc., a Pennsylvania corporation.

 

“Acquired Company Convertible Notes” means the 1.125% Senior Convertible Notes
due 2014 of the Acquired Company outstanding as of the Second Restatement
Effective Date.

 

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

 

 

 

 

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of May
1, 2012, among the Company, Merger Sub and the Acquired Company, together with
the exhibits thereto and the related disclosure letter.

 

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company commenced by Merger
Sub pursuant to the Acquisition Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended or restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the Reuters LIBOR01 screen (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day (without any rounding) for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively

 

2

 

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the total Revolving Commitments of all the Lenders (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments at or prior to the time of
determination); provided that for purposes of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan or the participation fee for any Standby Letter of Credit or
Commercial Letter of Credit, as the case may be, the applicable rate per annum
set forth in the table below under the caption “ABR Spread”, “Eurodollar
Spread”, “Standby Letter of Credit Fee” or “Commercial Letter of Credit Fee”, as
the case may be:

 

Average Availability  ABR Spread   Eurodollar
Spread   Standby
Letter of
Credit Fee   Commercial
Letter of
Credit Fee  Category 1
≥$300,000,000   0.50%   1.50%   1.50%   0.75% Category 2
>$150,000,000 but
<$300,000,000   0.75%   1.75%   1.75%   0.875% Category 3
≤$150,000,000   1.00%   2.00%   2.00%   1.00%

 

The Applicable Rate shall be determined from and after the Third Restatement
Effective Date, at times when the Leverage Ratio at the end of the then most
recent period of four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) shall be less than 1.00 to 1.00,
and until any change thereto pursuant to the next sentence below, by reference
to Category 1 in the table above. At any time after September 13, 2013, and at
any time when the Leverage Ratio at the end of the then most recent period of
four fiscal quarters for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) shall be equal to or greater than 1.00 to 1.00, the
Applicable Rate shall be determined based on Average Availability for the most
recently ended fiscal quarter of the Company (or shorter period from the Third
Restatement Effective Date until the end of a fiscal quarter) as set forth in
the table above, with each change to the Applicable Rate to be effective on the
first day of the first month immediately following the last day of such fiscal
quarter (or shorter period). Notwithstanding the foregoing provisions of this
definition, if the Borrowers shall fail to deliver any Borrowing Base
Certificate by the time required under Section 5.01(h), then the Applicable Rate
shall be determined by reference to Category 3 in the table above from and
including the day next following the date on which such Borrowing Base
Certificate shall have been due to but excluding the day after the date on which
such Borrowing Base Certificate shall have been delivered.

 

“Applicable Share” has the meaning set forth in Section 10.10.

 

3

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
total Revolving Commitments then in effect and (ii) the Borrowing Base then in
effect minus (b) the total Credit Exposure of all Lenders at such time.

 

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Average Availability” means, with respect to any fiscal quarter (or shorter
period from the Third Restatement Effective Date until the end of a fiscal
quarter), (a) the sum of Availability for each day during such fiscal quarter
(or period) divided by (b) the number of days in such fiscal quarter (or
period).

 

“Average Utilization” means, with respect to any period, (a) the sum of
Utilization for each day during such period divided by (b) the number of days in
such period. “Utilization” means, on any day, an amount equal to (a) the total
Credit Exposure of all Lenders on such day, divided by (b) the total Revolving
Commitments in effect on such day.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

 

“Banking Services Reserves” mean all Reserves that the Administrative Agent from
time to time establishes in its Permitted Discretion for Banking Services then
provided or Banking Services Obligations then outstanding.

 

4

 

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“BofA” means Bank of America, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

 

“Borrowers” means the Company and the Borrowing Subsidiaries, collectively.

 

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance or (d) an Overadvance.

 

“Borrowing Base” means, at any time (subject to modification as provided below),
an amount equal to the sum of (a) 90% of the Loan Parties’ Eligible Credit Card
Accounts Receivable at such time, plus (b) 90% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Loan Parties’ Eligible
Inventory, valued at the lower of cost, determined on a first-in-first-out
basis, or market value, plus (c) the lesser of (i) 75% of the Fair Market Value
of each Eligible Real Property (the “Base Amount” for such Eligible Real
Property); provided that, at any time when the Leverage Ratio at the end of the
most recent period of four fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) is greater
than 1.50 to 1.00, the amount added for each Eligible Real Property in computing
the Borrowing Base pursuant to this clause (c)(i) shall be reduced by an amount
equal to 2.5% of the Base Amount for such Eligible Real Property multiplied by
the number of fiscal quarters of the Company that have ended since the date of
the most recent FIRREA Appraisal of such Eligible Real Property received by the
Administrative Agent and (ii) 20% of the aggregate Revolving Commitments, minus
(d) Reserves. The Administrative Agent may, in its Permitted Discretion and with
not fewer than four Business Days’ prior written notice to the Borrower
Representative, reduce the advance rates set forth above, adjust Reserves or
reduce one or more of the other elements used in computing the Borrowing Base.
Subject to the immediately preceding sentence and the other provisions hereof
expressly permitting the Administrative Agent to adjust the Borrowing Base, the
Borrowing Base at any time shall be determined by reference to the Borrowing
Base Certificate delivered to the Administrative Agent on or most recently prior
to such day pursuant to Section 4.02(c) or 5.01(h) (or, prior to the first such
delivery following the Third Restatement Effective Date, the Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 1.06(ix)
of the Third Restatement Agreement); provided that if any Borrowing Base
Certificate delivered under Section 4.02(c) or 5.01(h) (or under Section 4(h) of
the Second Restatement Agreement) shall prove to have been materially inaccurate
(regardless of whether any Revolving Commitments are in effect or any amounts
are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Borrowing Base), the applicable Borrowers shall pay to the Administrative
Agent, for distribution to the Lenders (or former Lenders) as their interests
may appear, the accrued interest or fees that should have been paid but were not
paid as a result of such inaccuracy.

 

5

 

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent from time to time to reflect the components
of and reserves against the Borrowing Base as provided for hereunder) or another
form that is acceptable to the Administrative Agent in its Permitted Discretion.

 

“Borrowing Base Reporting Date” means the last day of each fiscal quarter of the
Company; provided that (a) if on the last day of any fiscal month of the Company
(i) any Revolving Loans shall be outstanding or (ii) the LC Exposure shall be
$60,000,000 or more, then the last day of such fiscal month will also be a
Borrowing Base Reporting Date and (b) during any Enhanced Reporting Period, the
last day of each week will also be a Borrowing Base Reporting Date.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03, which shall be, in the case
of any such written request, in the form of Exhibit C or any other form approved
by the Administrative Agent.

 

“Borrowing Subsidiary” means, until such time as it ceases to be a Borrowing
Subsidiary pursuant to Section 2.22, each of (a) The Dress Barn Inc., a
Connecticut corporation, (b) Tween Brands, Inc., a Delaware corporation, (c)
Maurices Incorporated, a Delaware corporation, (d) the Acquired Company, (e)
Charming Shoppes of Delaware, Inc., a Pennsylvania corporation, (f) CSI
Industries, Inc., a Delaware corporation, (g) Catherines, Inc., a Delaware
corporation, (h) Catherines Stores Corporation, a Tennessee corporation, (i)
Lane Bryant, Inc., a Delaware corporation, (j) Lane Bryant Purchasing Corp., an
Ohio corporation, (k) FB Apparel, Inc., an Indiana corporation, and (l) any
other wholly owned Subsidiary designated as a Borrowing Subsidiary pursuant to
Section 2.22.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Canadian Subsidiary” means any Subsidiary that has been formed or is organized
under the laws of Canada or any province or territory thereof.

 

6

 

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and the
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP and
(b) such portion of principal payments on Capital Lease Obligations or Synthetic
Lease Obligations made by the Company and its consolidated Subsidiaries during
such period as is attributable to additions to property, plant and equipment
that have not otherwise been reflected on the consolidated statement of cash
flows as additions to property, plant and equipment for such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

 

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Third Restatement Effective Date), other than the Permitted Investor, of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Company
and the percentage of the aggregate ordinary voting power represented by Equity
Interests in the Company owned by such Person or group then exceeds the
percentage of the aggregate ordinary voting power represented by Equity
Interests in the Company owned by the Permitted Investor; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated; or (c) the occurrence
of a “change of control” (or a similar event, however denominated) in any
agreement or instrument governing Material Indebtedness.

 

7

 

 

“Change in Law” means the occurrence, after the Third Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any rule,
regulation, treaty or other law, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.16.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

 

“Co-Documentation Agents” means U.S. Bank National Association and Fifth Third
Bank.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

 

“Collateral Access Agreement” has the meaning set forth in the Restated Security
Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)  the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (i) (A) a counterpart of this Agreement or a
counterpart of the Third Restatement Agreement, in each case duly executed and
delivered on behalf of such Person as a Loan Guarantor hereunder, and (B) a
counterpart of the Restated Security Agreement, duly executed and delivered on
behalf of such Person, or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Third Restatement Effective Date, (A) a Joinder
Agreement, duly executed and delivered on behalf of such Person, and (B)
instruments in the form or forms specified in the Restated Security Agreement
under which such Person becomes a party to the Restated Security Agreement, duly
executed and delivered on behalf of such Person, together with such documents
and opinions with respect to such Designated Subsidiary as may reasonably be
requested by the Administrative Agent;

 

(b)  the Administrative Agent shall have received all such Collateral Access
Agreements, Deposit Account Control Agreements and other Collateral Documents
required to be provided to it under the Restated Security Agreement, duly
executed by the parties thereto and evidence that all Credit Card Notifications
required to be provided pursuant to Section 5.16 have been provided;

 

8

 

 

(c)  all Equity Interests owned by or on behalf of any Loan Party shall have
been pledged pursuant to, and to the extent required by, the Restated Security
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Administrative Agent so requests in connection with the pledge of such
Equity Interests, a Foreign Pledge Agreement (provided that the Loan Parties
shall not be required to pledge Equity Interests in Foreign Subsidiaries that
are not Eligible Foreign Subsidiaries, and provided further that the Loan
Parties shall not be required to pledge more than 65% of the outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any such Eligible Foreign Subsidiary), and the Administrative
Agent shall, to the extent required by the Restated Security Agreement, have
received certificates or other instruments representing all such certificated
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

 

(d)  (i) all Indebtedness of the Company and any Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $5,000,000 or more
that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Restated Security
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

 

(e)  all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to perfect the Liens intended to be created by the
Collateral Documents with the priority required by the Collateral Documents
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

 

(f)  the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted under
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and (iv)
such surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; and

 

9

 

 

(g)  each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Third Restatement Effective Date shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.03. The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Company, determines that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in (including delivery of promissory notes as
required by clause (d) above) or the obtaining of title insurance or, subject to
the requirements of applicable law, flood insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Third Restatement Effective
Date or in connection with assets acquired, or Subsidiaries formed or acquired,
after the Third Restatement Effective Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.

 

“Collateral Documents” means the Restated Security Agreement, each Collateral
Access Agreement, each Credit Card Notification, each Deposit Account Control
Agreement, each Mortgage, each Foreign Pledge Agreement, each IP Security
Agreement and each other document granting a Lien upon any assets of any Loan
Party as security for payment of the Secured Obligations.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

 

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by the Company or any Subsidiary
and (c) intended to be drawn when such purchase price is due and payable and not
merely upon the occurrence of a default or other contingency.

 

10

 

 

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

 

“Company” means Ascena Retail Group, Inc., a Delaware corporation.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Concentration Account” has the meaning set forth in the Restated Security
Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) the cash interest expense (including (x) imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations, (y) all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of the Company and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Company or any Subsidiary that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, plus (iii) any cash payments made during such period in
respect of obligations referred to in clause (b)(iii) below that were amortized
or accrued in a previous period, minus (b) the sum of (i) interest income of the
Company and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
or write-off of capitalized interest or other financing costs paid in a previous
period, plus (iii) to the extent included in such consolidated interest expense
for such period, non-cash amounts attributable to accretion or amortization of
debt discounts or accrued interest payable in kind for such period.

 

11

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-cash extraordinary charges for such
period, (v) any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period, (vi) any other
non-cash charges (other than the write-down or write-off of current assets, any
additions to bad debt reserve or bad debt expense or any accruals for estimated
sales discounts, returns or allowances) for such period, (vii) any losses for
such period attributable to early extinguishment of Indebtedness or obligations
under any Swap Agreement, (viii) any fees and expenses for such period paid in
connection with, and other non-recurring charges for such period relating to,
the Acquisition, provided that such fees, expenses and non-recurring charges are
incurred on or prior to January 26, 2014, (ix) charges for such period
attributable to restructuring activities commenced by the Acquired Company and
its subsidiaries prior to the Second Restatement Effective Date, provided that
the aggregate amount added back pursuant to this clause (ix) may not exceed
$25,000,000 in the aggregate for all periods (with not more than $10,000,000
thereof in the aggregate being for periods commencing after July 28, 2012), (x)
severance charges for such period attributable to reorganization of certain
operations of the Acquired Company and its subsidiaries, provided that the
aggregate amount added back pursuant to this clause (x) may not exceed
$5,000,000 in the aggregate for all periods, and (xi) charges for such period
attributable to the sale, transfer or other disposition of, or cessation of the
operation of, certain operations acquired as part of the Acquisition and
consistent with the plan therefor previously communicated by the Company to the
Administrative Agent, provided that the aggregate amount added back pursuant to
this clause (xi) may not exceed $50,000,000 in the aggregate for all periods,
and minus (b) without duplication (i) to the extent not deducted in determining
such Consolidated Net Income, all cash payments made during such period on
account of non-cash charges that were or would have been added to Consolidated
Net Income pursuant to clauses (a)(iv), (a)(v) or (a)(vi) above in such period
or in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, (A) any extraordinary gains and all non-cash items of
income (other than normal accruals in the ordinary course of business) for such
period and (B) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Company or any Subsidiary, other than dispositions
of inventory and other dispositions in the ordinary course of business.

 

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, without duplication and to the extent deducted in determining such
Consolidated EBITDA, Consolidated Rental Expense for such period, all as
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b)
Consolidated Rental Expense for such period, (c) mandatory principal prepayments
and scheduled principal payments on, and cash payments upon the conversion of,
Indebtedness made during such period (other than redemptions of the Acquired
Company Convertible Notes required to be made by the Acquired Company as a
result of the Acquisition), (d) expense for income taxes paid in cash during
such period, (e) Restricted Payments paid in cash during such period, (f) the
aggregate amount of principal payments on Capital Lease Obligations during such
period and (g) mandatory cash contributions to any Plan or Multiemployer Plan
during such period, all calculated for the Company and the Subsidiaries on a
consolidated basis.

 

12

 

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Company) that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to the Company or, subject to clauses (b) and (c) below, any
of the Subsidiaries during such period, (b) the income of, and any amounts
referred to in clause (a) above paid to, any Subsidiary (other than a Loan
Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Subsidiary and (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any Subsidiary that is not wholly owned by the Company
to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.

 

“Consolidated Rental Expense” means, for any period, the aggregate minimum
rental expense of the Company and the Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP, in respect of all rental
obligations under operating leases.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Debt” means, for purposes of Section 9.19, the Secured
Obligations.

 

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover and any other credit card issuers that
are reasonably acceptable to the Administrative Agent, (b) private label credit
cards of any Loan Party issued through the Company’s credit card program with
Alliance Data Systems under non-recourse arrangements substantially similar to
those in effect on the Original Effective Date or (c) debit cards and mall cards
issued by issuers or providers that are reasonably acceptable to the
Administrative Agent, in each case which have been earned by performance by such
Loan Party but not yet paid to such Loan Party by such credit card issuer or
credit card processor.

 

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

 

13

 

 

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and the sum of
such Lender’s LC Exposure, Swingline Exposure, Protective Advance Exposure and
Overadvance Exposure at such time.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder, (b)
notified any Borrower, the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Swingline Loans, Protective Advances or
Overadvances, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account” has the meaning set forth in the Restated Security Agreement.

 

“Deposit Account Control Agreement” has the meaning set forth in the Restated
Security Agreement.

 

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
is a Foreign Subsidiary, (b) any Subsidiary set forth on Schedule 1.01A and
(c) any Inactive Subsidiary.

 

14

 

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

 

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any capital stock referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity Date.

 

“Document” has the meaning set forth in the Restated Security Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary except for (a) a Foreign Subsidiary
or (b) a Subsidiary directly or indirectly owned by a CFC.

 

“Dominion Period” means any period (a) during which any Default under clause (a)
of Article VII or any Event of Default has occurred and is continuing or (b)
during a Reduced Availability Period; provided that if all applicable
circumstances described in clauses (a) and (b) shall cease to exist, the
Borrower Representative may, not more than twice during each period of 12
consecutive months, request that the Administrative Agent discontinue the
applicable Dominion Period, and the Administrative Agent will promptly comply
with such request and will provide notification of such discontinuance to the
Loan Parties’ credit card issuers and credit card processors.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

 

“Eligible Credit Card Accounts Receivable” means, at any time, the Credit Card
Accounts Receivable of a Loan Party that the Administrative Agent determines in
its Permitted Discretion are eligible as the basis for (i) the extension of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Credit Card Accounts Receivable shall not include any Credit Card Account
Receivable:

 

(a)  which is not earned or does not represent the bona fide amount due to a
Loan Party from a credit card processor or a credit card issuer that originated
in the ordinary course of business of the applicable Loan Party;

 

15

 

 

(b)  which is not owned by a Loan Party or to which a Loan Party does not have
good or marketable title;

 

(c)  in which the payee of such Credit Card Account Receivable is a Person other
than a Loan Party;

 

(d)  which does not constitute an “Account” (as defined in the UCC);

 

(e)  which has been outstanding for more than five Business Days (or, in the
case of American Express, 15 Business Days) from the date of sale;

 

(f)  with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business;

 

(g)  which is not a valid, legally enforceable obligation of the applicable
credit card issuer or credit card processor with respect thereto;

 

(h)  which is not subject to a properly perfected first priority security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties);

 

(i)  which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), and (ii) any
Permitted Encumbrances contemplated by the applicable processor agreements and
for which appropriate Reserves (as determined by the Administrative Agent in its
Permitted Discretion) have been established;

 

(j)  with respect to which (i) any covenant has been breached or (ii) any
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the Restated Security Agreement or in
the credit card agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

 

16

 

 

(k)  which is subject to risk of set-off, recoupment, non-collection or not
being processed due to unpaid and/or accrued credit card processor fee balances,
to the extent of the lesser of the balance of the applicable Credit Card
Accounts Receivable or the unpaid credit card processor fees;

 

(l)  which is evidenced by “chattel paper” or an “instrument” of any kind unless
such “chattel paper” or “instrument” is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent;

 

(m)  which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

 

(n)  which represents a deposit or partial payment in connection with the
purchase of Inventory of such Loan Party;

 

(o)  which is not subject to a Credit Card Notification; or

 

(p)  which does not meet such other usual and customary eligibility criteria for
Credit Card Accounts Receivable in the Loan Parties’ industry generally as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

 

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative.

 

In the event that (a) a Financial Officer of any Loan Party has actual knowledge
that any credit card issuer, credit card processor or debit card or mall card
issuer or provider with respect to Eligible Credit Card Accounts Receivable
ceases to comply with the requirements of clause (f) above or (b) a Credit Card
Account Receivable which was previously an Eligible Credit Card Account
Receivable ceases to be an Eligible Credit Card Account Receivable hereunder
(other than by reason of clause (m) or (p) above), the applicable Loan Party or
the Borrower Representative shall notify the Administrative Agent thereof
promptly, and in any event not later than the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that any Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) applicable to
such Credit Card Account Receivable, (ii) the aggregate amount of all cash
received in respect of such Credit Card Account Receivable but not yet applied
by any Loan Party to reduce the amount of such Credit Card Account Receivable
and (iii) the amount of all customary fees and expenses in connection with any
credit card arrangement. Standards of eligibility may be made more restrictive
from time to time solely by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective four Business Days
after delivery of notice thereof to the Borrower Representative and the Lenders.

 

17

 

 

“Eligible Foreign Subsidiary” means a Foreign Subsidiary that is (a) a
first-tier CFC owned directly by the Company or any Domestic Subsidiary that is
a U.S. Person or (b) described in clause (b) of the definition of the term
“Foreign Subsidiary”.

 

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for (i) the extension of Revolving Loans and Swingline Loans and (ii) the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

 

(a)  which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);

 

(b)  which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), or (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);

 

(c)  which is unmerchantable, defective, damaged or unfit for sale (as such
terms are customarily used in the Loan Parties’ industry), or is not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or is unacceptable due to age, type, category and/or quantity, in
each case, consistent with the usage of such terms in the most recent inventory
appraisal received by the Administrative Agent as contemplated hereby;

 

(d)  with respect to which any covenant, representation, or warranty contained
in this Agreement or the Restated Security Agreement has been breached or is not
true or which does not conform in all material respects to all standards imposed
by any applicable Governmental Authority;

 

(e)  in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

 

(f)  which is not finished goods or which constitutes packaging and shipping
material, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business (for the avoidance of doubt, sales in the ordinary course of
business includes clearance sales);

 

18

 

 

(g)  which is not located in the United States or is in transit with a common
carrier from vendors and suppliers; provided that up to $20,000,000 of such
Inventory in transit shall not be excluded from being Eligible Inventory
pursuant to this clause (g) subject to the right of the Administrative Agent, in
its Permitted Discretion and upon not less than four Business Days’ notice to
the Borrower Representative, to exclude such Inventory if it determines that its
ability to realize on such Inventory and the proceeds thereof upon the exercise
of remedies would be uncertain; and provided further that up to an additional
$45,000,000 of such Inventory in transit shall not be excluded from being
Eligible Inventory pursuant to this clause (g) so long as (i) the Administrative
Agent shall have received (1) a true and correct copy of the bill of lading and
other shipping documents for such Inventory (and, if such Inventory is in
transit from outside the United States, such bill of lading is negotiable), (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (3) confirmation that the applicable Loan Party has paid for
the goods (unless such Loan Party’s payment obligations are covered by a
Commercial Letter of Credit or a private label letter of credit) or that the
applicable Loan Party has title to such Inventory (together with such evidence
thereof as the Administrative Agent may from time to time require) and (4) if
the bill of lading is (A) non-negotiable, a duly executed Collateral Access
Agreement or other bailee agreement reasonably satisfactory to the
Administrative Agent from the applicable customs broker for such Inventory, or
(B) negotiable, confirmation that the bill is issued in the name of such Loan
Party and consigned to the order of the Administrative Agent, and a reasonably
acceptable agreement has been executed with such Loan Party’s customs broker, in
which the customs broker agrees that it holds the negotiable bill as agent for
the Administrative Agent and will follow instructions of the Administrative
Agent with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

 

(h)  which is located in any location leased by the applicable Loan Party (other
than any retail store of such Loan Party located in a jurisdiction that does not
provide for a common law or statutory landlord’s lien on the personal property
of tenants that would be prior or superior to that of the Administrative Agent)
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Rent Reserve has been established by the
Administrative Agent in its Permitted Discretion;

 

(i)  which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided
that up to $10,000,000 at any one time of such Inventory described in this
clause (i) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Inventory to the extent such Inventory is being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

 

19

 

 

(j)   which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

 

(k)  which is the subject of a consignment by a Loan Party as consignor;

 

(l)  which contains or bears any intellectual property rights licensed to a Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

(m) which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

 

(n)   for which reclamation rights have been asserted by the seller;

 

(o)   any Inventory of the Figi Companies or any other highly perishable
Inventory; or

 

(p)  which does not meet such other eligibility criteria for Inventory as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

 

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative; provided further that in determining the
value of the Eligible Inventory, such value shall be reduced by, without
duplication, any amounts representing (i) Vendor Rebates; (ii) costs included in
Inventory relating to advertising; (iii) to the extent determined by the
Administrative Agent in its Permitted Discretion to be appropriate, the shrink
reserve; (iv) the unreconciled discrepancy between the general inventory ledger
and the perpetual inventory ledger, to the extent the general inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (v) a reserve
for Inventory which is designated or demanded to be returned to or retained by
the applicable vendor or which is recognized as damaged or off quality by the
applicable Loan Party.

 

20

 

 

In the event that a Financial Officer of any Loan Party has actual knowledge
that Inventory at any location having a fair market value of $5,000,000 or more
which was previously Eligible Inventory ceases to be Eligible Inventory
hereunder (other than by reason of clause (p) above), such Loan Party or the
Borrower Representative shall promptly notify the Administrative Agent thereof;
provided that the Loan Parties shall not be required to deliver an updated
Borrowing Base Certificate until such time as submission to the Administrative
Agent of the next Borrowing Base Certificate is required hereunder; provided
further that the Administrative Agent may, in its reasonable discretion, upon
receipt of such notice as set forth above, adjust the Borrowing Base to reflect
such change in Eligible Inventory.

 

“Eligible Real Properties” means (a) each Mortgaged Property that on the Third
Amendment Restatement Date is subject to a Mortgage securing the Secured
Obligations (as such term is defined in the Existing Credit Agreement) and (b)
each other Mortgaged Property which the Administrative Agent determines in its
Permitted Discretion is eligible as the basis for (i) the extension of Revolving
Loans and Swingline Loans and (ii) the issuance of Letters of Credit; provided,
that, without limiting the Administrative Agent’s discretion provided herein,
the Eligible Real Properties shall not include any Mortgaged Property:

 

(A)     which is not subject to a first priority perfected Mortgage in favor of
the Administrative Agent (for the benefit of the Lender Parties);

 

(B)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance described in clause (a), (b) or (f) of the definition of such term
or (iii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Administrative Agent (for the benefit of the Lender Parties);

 

(C)      with respect to which any covenant, representation, or warranty
contained in this Agreement or the applicable Mortgage has been materially
breached or is materially untrue if such breach or untruth constitutes a
continuing Event of Default under this Agreement or the applicable Mortgage; or

 

(D)      which does not meet such other eligibility criteria as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

 

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative.

 

In the event that a Financial Officer of any Loan Party has actual knowledge
that a Mortgaged Property which was previously an Eligible Real Property ceases
to be an Eligible Real Property hereunder, such Loan Party or the Borrower
Representative shall promptly notify the Administrative Agent thereof; provided
that the Loan Parties shall not be required to deliver an updated Borrowing Base
Certificate until such time as submission to the Administrative Agent of the
next Borrowing Base Certificate is required hereunder; provided further that the
Administrative Agent may, in its reasonable discretion, upon receipt of such
notice as set forth above, adjust the Borrowing Base to reflect such change in
the Eligible Real Properties.

 

21

 

 

Notwithstanding the foregoing provisions of this definition, no Mortgaged
Property, including the Mortgaged Properties referred to in clause (a) of this
definition, shall constitute an Eligible Real Property unless the Administrative
Agent shall have received in respect of such Mortgaged Property the following,
in each case satisfactory to the Administrative Agent: (i) a FIRREA Appraisal,
(ii) a report on environmental hazards and liabilities, (iii) a flood hazard
certificate and (iv) in the case of any Mortgaged Property that is located in an
area determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of flood insurance as required under applicable law, including
Regulation H of the Board of Governors.

 

“Eligible Successor Agent” means a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000.

 

“Enhanced Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) the lesser of (A) 15% of the
total Revolving Commitments then in effect and (B) 15% of the total Borrowing
Base then in effect and (ii) $70,000,000 and (b) ending when Availability shall
have been greater than the greater of (i) the lesser of (A) 17.5% of the total
Revolving Commitments then in effect and (B) 17.5% of the total Borrowing Base
then in effect and (ii) $80,000,000 for a period of 30 consecutive days.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the environment, natural resources, human health and safety (to
the extent related to exposure to Hazardous Materials), or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

22

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
reasonably expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by any Loan Party
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan, (f) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by any Loan Party or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by any Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (i) the occurrence of a non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA)
with respect to which any Loan Party or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or could otherwise
reasonably be expected to be liable or (j) any other event or condition with
respect to a Plan or Multiemployer Plan that could reasonably be expected to
result in material liability of any Loan Party or any ERISA Affiliate.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

23

 

 

“Events of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Deposit Account” means (a) any Deposit Account that is an operating
account maintained by any Loan Party solely for the use of one of its retail
stores (or a group of 80 or fewer retail stores) in which payments received from
customers are deposited and which is not an account to which amounts held in
other deposit accounts of the Loan Parties are swept, provided that (i) such
Loan Party shall cause all amounts on deposit in such Deposit Account (other
than amounts reasonably determined by such Loan Party to be required for the
operating needs of the retail store or stores to which such Deposit Account
relates), to be swept on each business day into one or more Deposit Accounts
that are not Excluded Deposit Accounts and (ii) no such Deposit Account shall
contain payment of or in respect of any Credit Card Account Receivable of any
Loan Party, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and (c)
any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Revolving Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 3, 2011, as further amended and restated by the Second
Restatement Agreement dated as of June 14, 2012, among the Company, the
Borrowing Subsidiaries party thereto, the other Loan Parties, the Lenders and
the Administrative Agent, as in effect immediately prior to the Third
Restatement Effective Date.

 

24

 

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06.

 

“Fair Market Value” means, as to any Eligible Real Property, the fair market
value of such Eligible Real Property as determined by the Administrative Agent
in the exercise of its Permitted Discretion taking into account the most recent
FIRREA Appraisal of such Eligible Real Property received by the Administrative
Agent pursuant to the Third Restatement Agreement or Section 5.12(b) and such
other matters as the Administrative Agent shall deem relevant in the exercise of
its Permitted Discretion.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Third
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Figi Companies” means Figi’s Inc., a Wisconsin corporation, and its
subsidiaries.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“FIRREA Appraisal” means an appraisal that (a) has been prepared by an appraiser
engaged by the Administrative Agent, (b) complies with the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and (c) is
satisfactory to and has been approved by the Administrative Agent in the
exercise of its Permitted Discretion.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) (i)
Consolidated EBITDAR for such period minus (ii) Capital Expenditures for such
period, to (b) Consolidated Fixed Charges for such period. In the event that the
Company or any Subsidiary shall have completed a Material Acquisition or a
Material Disposition during the relevant period, the Fixed Charge Coverage Ratio
shall be determined for such period on a Pro Forma Basis.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

25

 

 

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Foreign Subsidiary” means a Subsidiary that (a) is organized under the laws of
a jurisdiction other than the United States or any State thereof or the District
of Columbia or (b) substantially all the assets of which consist of Equity
Interests in Subsidiaries described in clause (a) above.

 

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Company)).

 

26

 

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

 

“Inactive Subsidiary” means any Subsidiary that (a) does not conduct any
business operations and (b) either (i) has assets with a total book value of
$1,000,000 or less or (ii) (A) was formed to conduct operations of one or more
retail stores each of which has since closed and ceased to be in operation, (B)
does not own any assets material to the Company and the Subsidiaries and (C) is
(or after the closing of such retail stores will be) in the process of voluntary
liquidation, dissolution or merger in compliance with Section 6.03.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company or any Subsidiary and (iii)
any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. It is acknowledged
and agreed that private label letters of credit issued by the Company or any
Subsidiary for the making of payment for the purchase of Inventory in the
ordinary course of business (and in respect of which no Issuing Bank or other
financial institution is an issuer thereof or has any disbursement obligations
thereunder) do not constitute Indebtedness of the Company or such Subsidiary.

 

27

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information Materials” means the information package prepared for Lenders
relating to the Borrowers and the Transactions and dated February 2013, and all
other written materials relating to the Borrowers and the Transactions (as
defined in the Existing Credit Agreement or in this Agreement) provided to the
Lenders in connection with the syndication of the Revolving Commitments under
the Existing Credit Agreement or this Agreement or the solicitation of consents
to the amendment and restatement of the Existing Credit Agreement effected
hereby.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan, a Protective Advance or an Overadvance), the first Business Day
of each calendar quarter and the Maturity Date, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, such day or days prior to
the last day of such Interest Period as shall occur at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date, and (c) with respect to any Swingline Loan, Protective Advance or
Overadvance, the day that such Loan is required to be repaid and the Maturity
Date.

 

28

 

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower Representative may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Inventory” has the meaning set forth in the Restated Security Agreement.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of the Company)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests at the time of the issuance thereof.

 

29

 

 

“IP Security Agreements” has the meaning set forth in the Restated Security
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) each of JPMCB and BofA in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i), and (b) solely with respect to any Existing Letter of Credit,
any Lender that shall have issued such Letter of Credit. An Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Joinder Agreement” has the meaning set forth in Section 5.03.

 

“Kirkstone” means Kirkstone Company Limited, a company incorporated in Hong Kong
with limited liability, and its subsidiaries.

 

“LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parties” means (a) the Administrative Agent, (b) the Arrangers, (c) the
Syndication Agent, (d) the Documentation Agent, (e) the Lenders, (f) the Issuing
Banks, (g) Lenders and their Affiliates to whom any Banking Services Obligations
are owing, (h) Lenders and their Affiliates to whom Swap Obligations
constituting Secured Obligations hereunder are owing, (i) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (j) the permitted successors and assigns of the foregoing.

 

30

 

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
amendment referred to in Section 2.09(e), other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement. It is acknowledged that private label letters
of credit issued by the Company or any Subsidiary do not constitute Letters of
Credit (it being further acknowledged that no Issuing Bank is an issuer of any
such private label letter of credit or has any disbursement obligations
thereunder).

 

“Leverage Ratio” means, on any date, the ratio of the sum of (a) the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries as of such
date, determined on a consolidated basis (provided that, for purposes of this
clause (a), the term “Indebtedness” shall not include contingent obligations of
the Company or any Subsidiary as an account party in respect of any letter of
credit to the extent such letter of credit does not support Indebtedness) to (b)
Consolidated EBITDA for the period of four fiscal quarters ended on or most
recently prior to such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters LIBOR01 screen (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

31

 

 

“Loan Documents” means this Agreement, the Third Restatement Agreement, the
Collateral Documents, any agreement referred to in Section 2.06(i), any
amendment referred to in Section 2.09(e) and, except for purposes of Section
9.02, any promissory notes issued pursuant to this Agreement, any Letter of
Credit applications and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any other Lender Party and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any other Lender Party
in connection with the Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Guarantee” means Article X of this Agreement.

 

“Loan Guarantor” means the Company and each Subsidiary that is a party to this
Agreement.

 

“Loan Parties” means the Company and the Subsidiary Loan Parties.

 

“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of any Borrower to perform any of
its monetary obligations under the Loan Documents to which it is a party, (c)
the Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Lender Parties) on the Collateral or the priority of such Liens (with
materiality to be determined for purposes of this clause (c) in terms of the
Collateral taken as a whole, and not in terms of any individual item of
Collateral), or (d) the rights of or benefits available to the Administrative
Agent, the Issuing Banks or the Lenders under the Loan Documents (other than, in
the case of this clause (d) only, a material adverse effect caused by an
improper act or omission of any Issuing Bank or Lender or the Administrative
Agent).

 

32

 

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means each Borrowing Subsidiary and each other Subsidiary
(a) the consolidated total assets of which equal 5.0% or more of the
consolidated total assets of the Company and the Subsidiaries or (b) the
consolidated revenues of which equal 5.0% or more of the consolidated revenues
of the Company and the Subsidiaries, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b);
provided that if at the end of or for any such most recent period of four
consecutive fiscal quarters the combined consolidated total assets or combined
consolidated revenues of all Subsidiaries that under clauses (a) and (b) above
would not constitute Material Subsidiaries shall have exceeded 10.0% of the
consolidated total assets of the Company and the Subsidiaries or 10.0% of the
consolidated revenues of the Company and the Subsidiaries, then one or more of
such excluded Subsidiaries shall for all purposes of this Agreement be deemed to
be Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.

 

“Maturity Date” means June 14, 2018, or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning set forth in Section 10.09.

 

“Maximum Rate” has the meaning set forth in Section 9.16.

 

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Company.

 

33

 

 

“Merger Sub” means Colombia Acquisition Corp., a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a book value of $5,000,000 or more,
other than the parcels of real property located in Duluth, Minnesota and
Johnston, Iowa, owned by Maurices Incorporated and set forth on Schedule 1.01B.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, as determined on a basis consistent in
all material respects with the inventory appraisals referred to in Section
4.01(h) of the Existing Credit Agreement (with such adjustments as shall be
deemed appropriate to reflect events or changes in circumstances after the dates
of such appraisals) by an appraiser acceptable to the Administrative Agent, net
of all costs of liquidation thereof.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

 

“Non-Paying Guarantor” has the meaning set forth in Section 10.10.

 

“Obligated Party” has the meaning set forth in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to any
Lender, the Administrative Agent, any Arranger, the Documentation Agent, the
Syndication Agent, any Issuing Bank or any Indemnitee arising under the Loan
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees costs,
expenses and indemnities are allowed claims in such proceeding.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

34

 

 

“Original Effective Date” means November 25, 2009.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overadvance” has the meaning set forth in Section 2.05(b).

 

“Overadvance Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Overadvances at such time. The Overadvance Exposure of
any Lender at any time shall be its Applicable Percentage of the total
Overadvance Exposure at such time.

 

“Parallel Debt” means any amount that a Loan Party owes to the Administrative
Agent under Section 9.19.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

 

“Paying Guarantor” has the meaning set forth in Section 10.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

35

 

 

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a wholly owned Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
two-step tender offer, such Person will become a wholly owned Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Company or a
wholly owned Subsidiary; provided that (i) all transactions related thereto are
consummated in accordance with applicable law, (ii) the business of such Person,
or such assets, as the case may be, constitute a business permitted under
Section 6.03(b) and (iii) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to each newly created
or acquired Subsidiary or assets in order to satisfy the requirements set forth
in Section 5.03 and the Collateral Documents shall be taken in accordance
therewith.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.06;

 

(b)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;

 

(c)   pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

 

(d)   deposits made to secure the performance of bids, trade contracts (other
than Indebtedness for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances
and exceptions to title on real property imposed by law or arising in the
ordinary course of business or in the ordinary operation of such real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary or the ordinary operation of such real
property;

 

36

 

 

(g) customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC in
respect of payment items in the course of collection;

 

(h) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding operating leases or consignments;

 

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

 

(j) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

 

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(l) Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks; and

 

(m) other Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

“Permitted Investments” means:

 

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

37

 

 

(d)   fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

(f)  marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof and rated, at the time of the acquisition thereof, at least A by S&P or
Moody’s; and

 

(g)  in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

 

“Permitted Investor” means David Jaffe (or any member of his family that is
actively involved in the management of the Company).

 

“Permitted Restructuring” means any transaction or series of related
transactions pursuant to which the direct or indirect ownership of the Equity
Interests in Kirkstone are transferred to a wholly owned subsidiary of the
Company at least 65% of the Equity Interests of which are pledged as Collateral
for the Secured Obligations.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the Third Restatement Effective Date between the Company and the
Administrative Agent.

 

38

 

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to such Pro Forma Event in accordance with
Regulation S-X under the Securities Act (including pro forma adjustments arising
out of events which are directly attributable to such Pro Forma Event, are
factually supportable and are expected to have a continuing impact), using, for
purposes of making such computation, the consolidated financial statements of
the Company and the Subsidiaries (and, to the extent applicable, the historical
financial statements of any entities or assets so acquired or to be acquired, or
so disposed or to be disposed), which shall be reformulated as if such Pro Forma
Event (and, in the case of any pro forma computations made hereunder to
determine whether such Pro Forma Event is permitted to be consummated hereunder,
to any other Pro Forma Event consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation), and any Indebtedness or other liabilities incurred in
connection with any such Pro Forma Event, had been consummated and incurred at
the beginning of such period. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness if such Swap Agreement has a remaining
term in excess of 12 months).

 

“Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Protective Advances at such time. The
Protective Advance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Protective Advance Exposure at such time.

 

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
combination thereof (as the context requires).

 

“Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) the lesser of (A) 10.0% of
the total Revolving Commitments then in effect and (B) 10% of the total
Borrowing Base then in effect and (ii) $50,000,000 for three consecutive
Business Days and (b) ending on the first day thereafter when Availability shall
have been greater than the greater of (i) the lesser of (A) 12.5% of the total
Revolving Commitments then in effect and (B) 12.5% of the total Borrowing Base
then in effect and (ii) $60,000,000 for a period of 60 consecutive days.

 

39

 

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and (d)
such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any actual release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.

 

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

 

40

 

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Rent Reserves, Gift Card Reserves, Banking Services Reserves and reserves for
loyalty programs, reserves for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges and other foreign landing costs related
to any Inventory in transit, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

 

“Restated Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the Second Restatement Effective Date, between
the Loan Parties and the Administrative Agent, for the benefit of the Lender
Parties, as amended by the Third Restatement Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in the Company
or any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or amendment referred to in Section 2.09(e) pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment, as applicable.
The aggregate amount of the Lenders’ Revolving Commitments as of the Third
Restatement Effective Date is $500,000,000.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

 

“SEC” means the United States Securities and Exchange Commission.

 

41

 

 

“Second Restatement Agreement” means the Amendment and Restatement Agreement
dated as of June 14, 2012, among the Company, the other Loan Parties, the
Lenders, the Swingline Lender, the Issuing Banks and the Administrative Agent.

 

“Second Restatement Effective Date” has the meaning set forth in the Second
Restatement Agreement.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender or an
Affiliate thereof party thereto (if other than JPMCB or an Affiliate thereof)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Settlement” has the meaning set forth in Section 2.05(d).

 

“Settlement Date” has the meaning set forth in Section 2.05(d).

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

 

“Standby Letter of Credit” means all Letters for Credit other than Commercial
Letters of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

 

42

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
as a Borrower or a Loan Guarantor (including any such Subsidiary that becomes a
party hereto as a Loan Guarantor pursuant to the Third Restatement Agreement or
a Joinder Agreement) and is a party to the Restated Security Agreement.

 

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G or any other form approved by the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.

 

“Swingline Loan” has the meaning set forth in Section 2.05(a).

 

“Syndication Agent” means BofA.

 

43

 

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Credit Agreement” means the Term Credit Agreement dated as of the Second
Restatement Effective Date, among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“Third Restatement Agreement” means the Amendment and Restatement Agreement
dated as of March 13, 2013, among the Company, the other Loan Parties, the
Lenders, the Swingline Lender, the Issuing Bank and the Administrative Agent.

 

“Third Restatement Effective Date” has the meaning set forth in the Third
Restatement Agreement.

 

“Transactions” means the (a) the repayment in full of all principal, premium, if
any, interest, fees and other amounts due or outstanding under the Term Credit
Agreement and the discharge and release of the guarantees and liens existing in
connection therewith, (b) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (c) the creation and
perfection of the security interests provided for in the Collateral Documents,
and (d) the payment of all fees and expenses in connection with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

44

 

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(f)(ii)(B)(3).

 

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

45

 

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Third Restatement Effective Date in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided that the Borrower
Representative, on the one hand, and the Administrative Agent and Lenders, on
the other hand, agree to negotiate in good faith with respect to any proposed
amendment to eliminate or adjust for the effect of any such change in GAAP; and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein, and (ii) any change in GAAP
occurring after the Third Restatement Effective Date as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the Third Restatement Effective Date.

 

46

 

 

 

ARTICLE II

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the total Credit Exposures
exceeding the lesser of (i) the total Revolving Commitments then in effect or
(ii) the Borrowing Base then in effect, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and 2.05. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Revolving Commitments. Any
Protective Advance, any Swingline Loan and any Overadvance shall be made in
accordance with the procedures set forth in Section 2.04 or 2.05, as applicable.

 

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith. Each Protective Advance, Swingline Loan or
Overadvance shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurodollar Revolving Borrowing that results from a continuation of an
outstanding Eurodollar Revolving Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that,
without affecting the Borrowing Base limitation set forth in Section 2.01, an
ABR Revolving Borrowing may be in an aggregate principal amount that is equal to
the entire unused balance of the Revolving Commitments then in effect or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).

 

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any Eurodollar Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

47

 

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) or by telephone
(a) in the case of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.
(or, solely in the case of a request for a Eurodollar Revolving Borrowing
proposed to be made on the Third Restatement Effective Date, 2:30 p.m.), New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Revolving Borrowing, not later than 12:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i) the name of the applicable Borrower;

 

(ii) the aggregate amount of the requested Borrowing and the manner in which the
proceeds of such Borrowing are to be disbursed (which shall be consistent with
Section 2.07);

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Borrowing.

 

48

 

 

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amounts required
to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents which
have not been paid by the Borrowers after written demand therefor (any of such
Loans are herein referred to as “Protective Advances”); provided that the
aggregate principal amount of Protective Advances outstanding at any time shall
not exceed (i) $15,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Overadvances outstanding at such time pursuant to
Section 2.05, $20,000,000 in the aggregate; provided further that no Protective
Advance may be made if, after giving effect thereto, any Lender’s Credit
Exposure shall exceed its Revolving Commitment. Protective Advances may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make Revolving Loans to repay a Protective Advance. At any other
time the Administrative Agent may require the Lenders to fund their risk
participations as described in Section 2.04(b).

 

(b) The Administrative Agent may by notice given not later than 12:00 p.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of any Protective
Advance outstanding. Such notice shall specify the aggregate principal amount of
the Protective Advance in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advance. Each Lender
hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the Administrative Agent such Lender’s Applicable Percentage
of such Protective Advance. Each Lender acknowledges and agrees that its
obligation to acquire participations in Protective Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph). From and after the date, if any, on which any
Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender its Applicable Percentage of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance; provided that any such payment or proceeds so
distributed shall be repaid to the Administrative Agent if and to the extent
such payment or proceeds is required to be refunded to the Borrowers for any
reason. The purchase of participations in any Protective Advance pursuant to
this paragraph shall not constitute a Loan and shall not relieve the Borrowers
of their obligation to repay such Protective Advance.

 

49

 

 

SECTION 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Revolving Borrowing pursuant to
Section 2.03, the Swingline Lender may, in its discretion, elect to have the
terms of this Section 2.05(a) apply to such Borrowing Request by advancing, on
behalf of the Lenders and in the amount and on the date requested, same day
funds to the Borrowers to the Funding Account(s) (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among the Swingline Lender and
the other Lenders as to the Swingline Loans to take place on a periodic basis as
set forth in Section 2.05(d). Each Swingline Loan shall be subject to all the
terms and conditions applicable to other ABR Loans funded by the Lenders, except
that all payments thereon shall be payable to the Swingline Lender solely for
its own account. The aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed $25,000,000. The Swingline Lender shall not make
any Swingline Loan if the requested Swingline Loan exceeds Availability (before
giving effect to such Swingline Loan). All Swingline Loans shall be ABR
Borrowings.

 

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but shall have absolutely no obligation) make Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Availability (any
such Loans are herein referred to collectively as “Overadvances”); provided that
the aggregate principal amount of Overadvances outstanding at any time shall not
exceed (i) $15,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Protective Advances outstanding at such time pursuant to
Section 2.04, $20,000,000 in the aggregate; provided further that no Overadvance
may be made if, after giving effect thereto, any Lender’s Credit Exposure shall
exceed its Revolving Commitment. The Overadvances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Overadvances shall be ABR Borrowings. The
Borrowers shall be required to repay each Overadvance no later than the 60th day
after the date of the making thereof. The Administrative Agent’s authorization
to make Overadvances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.

 

50

 

 

(c) The Swingline Lender and the Administrative Agent may by notice given not
later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
any Swingline Loan or Overadvance, respectively, outstanding. Such notice shall
specify the aggregate principal amount of the Swingline Loan or Overadvance,
respectively, in which the Lenders will be required to participate and each
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swingline Lender or the account of the Administrative Agent, as applicable, such
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans and Overadvances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph). From and after the date, if any, on which any Lender has paid in
full for its participation in any Swingline Loan or Overadvance purchased
hereunder, the Swingline Lender or the Administrative Agent, as applicable,
shall promptly distribute to such Lender its Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Swingline Lender or the Administrative Agent, as applicable, in respect of
such Swingline Loan or Overadvance; provided that any such payment or proceeds
so distributed shall be repaid to the Swingline Lender or the Administrative
Agent, as applicable, if and to the extent such payment or proceeds is required
to be refunded to the Borrowers for any reason. The purchase of participations
in any Swingline Loan or Overadvance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
repay such Swingline Loan or Overadvance.

 

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
1:00 p.m., New York City time, on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender) shall transfer
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Swingline Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.07.

 

SECTION 2.06. Letters of Credit. (a)   General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Banks, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

51

 

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total LC Exposure shall not exceed $250,000,000, (ii) the
total Standby LC Exposure shall not exceed $60,000,000 and (iii) the total
Credit Exposures shall not exceed the lesser of (x) the total Revolving
Commitments then in effect and (y) the Borrowing Base then in effect.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that a Letter of Credit
may expire at a later date if the applicable Borrower shall have deposited cash
collateral in an LC Collateral Account pursuant to Section 2.06(j) in an amount
equal to 103% of the undrawn face amount of such Letter of Credit. Any Letter of
Credit may provide by its terms that it may be automatically extended for
additional successive one year periods on terms reasonably acceptable to the
applicable Issuing Bank. Any Letter of Credit providing for automatic extension
shall be extended upon the then current expiration date without any further
action by any Person unless the applicable Issuing Bank shall have given notice
to the applicable beneficiary (with a copy to the applicable Borrower) of the
election by such Issuing Bank not to extend such Letter of Credit, such notice
to be given not fewer than 30 days prior to the then current expiration date of
such Letter of Credit; provided that no Letter of Credit may be extended
automatically or otherwise beyond the date that is five Business Days prior to
the Maturity Date (other than in accordance with this paragraph).

 

52

 

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, reduction or termination
of the Revolving Commitments or any force majeure or other event that under any
rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall, following notice of such LC
Disbursement to the Borrower Representative, reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 2:00 p.m., New York City time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or, if the Swingline Lender shall have elected
to apply the terms of Section 2.05(a) to such requested Borrowing, the resulting
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

53

 

 

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section is
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, (iv) any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrowers’ obligations hereunder. None
of the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or wilful
misconduct on the part of an Issuing Bank (with such absence to be presumed
unless otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

54

 

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the Borrowers reimburse the applicable LC
Disbursement in full.

 

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

55

 

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. The Borrowers shall also deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall, notwithstanding anything to the contrary
herein or in the Collateral Documents, be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Secured Obligations (but subject to, in the case of any
such application at a time when any Lender is a Defaulting Lender (but only if,
after giving effect thereto, the remaining cash collateral shall be less than
the aggregate LC Exposure of all the Defaulting Lenders that has not been
reallocated to non-Defaulting Lenders pursuant to Section 2.20), the consent of
each Issuing Bank). If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived. If any Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower as and to the extent that, after
giving effect to such return, the Borrowers would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.
If any Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.20, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower as promptly as practicable to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Revolving Commitments of the non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing.

 

56

 

 

(k) Existing Letters of Credit. Each Existing Letter of Credit shall be deemed
to be a Letter of Credit issued hereunder for all purposes hereof and of the
other Loan Documents, and no issuance or similar fees (as distinguished from
ongoing participation or fronting fees) will be required in connection with the
Existing Letters of Credit. Without limiting the foregoing (i) each such
Existing Letter of Credit shall be included in the calculation of the LC
Exposure, (ii) all liabilities of the Borrowers and the other Loan Parties with
respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in this Section 2.06. Notwithstanding any
other provision contained in this Section 2.06, no Existing Letter of Credit
that has not been issued by an Issuing Bank referred to in clause (a) of the
definition of such term may be renewed or extended.

 

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrowers fail to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

57

 

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower Representative by promptly crediting the amounts so received, in
like funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Revolving Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurodollar Revolving Borrowing, shall have
an initial Interest Period as specified in the applicable Borrowing Request or
as otherwise provided in Section 2.03. Thereafter, the Borrower Representative
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

58

 

 

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(d) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (h) or (i) of Article VII), then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall automatically terminate on the Maturity Date.

 

59

 

 

(b) The Borrowers may at any time terminate the Revolving Commitments upon (i)
the payment in full of all outstanding Loans and any LC Disbursements, together
with accrued and unpaid interest thereon and on any LC Disbursements, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
up standby letter of credit reasonably satisfactory to the Administrative Agent)
equal to 103% of the portion of the LC Exposure attributable to such Letter of
Credit as of such time), (iii) the payment in full of all accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and all other
Obligations outstanding at such time.

 

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the lesser of (x) the
total Revolving Commitments then in effect and (y) the Borrowing Base then in
effect.

 

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

 

(e) (i) The Borrowers shall have the right to increase the total Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or from one or more other lending institutions (which shall
not be Affiliates of the Company); provided that (i) no Lender hereunder shall
have any obligation to provide any such requested increase, (ii) any such
request for an increase shall be in a minimum amount of $10,000,000, (iii) the
aggregate amount of all additional Revolving Commitments obtained under this
paragraph shall not exceed $100,000,000, (iv) the Administrative Agent shall
have approved the identity of any such new Lender, such approval not to be
unreasonably withheld, conditioned or delayed, (v) any such new Lender shall
assume all the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in paragraph (e)(ii) of this Section shall have been
satisfied.

 

60

 

 

(ii) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Revolving Commitments. As a condition precedent
to such an increase, the Borrower Representative shall deliver to the
Administrative Agent (A) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (y) no Default exists, (B) an opinion of counsel to
the Loan Parties as to the power and authority of the Loan Parties to effect
such increase and such other customary and related matters as the Administrative
Agent may reasonably request and (C) a reaffirmation agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by the Loan Parties.

 

(iii) On the Business Day following any such increase, all outstanding ABR
Revolving Borrowings shall be reallocated, pursuant to procedures reasonably
determined by the Administrative Agent, among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Revolving Borrowings outstanding at the time of such
increase shall be reallocated, pursuant to procedures reasonably determined by
the Administrative Agent, among the Lenders in accordance with the Lenders’
respective Applicable Percentages in effect at the time upon the expiration of
the then applicable Interest Periods.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance and Overadvance on the earliest of (A) the Maturity
Date, (B) demand by the Administrative Agent therefor and (C) in the case of any
Overadvance, the 60th day after the date of the making thereof.

 

(b) On each Business Day during any Dominion Period, the Administrative Agent
shall apply all funds credited to a Concentration Account on such Business Day
or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first, to prepay
any Protective Advances and Overadvance that may be outstanding and, second, to
prepay the Revolving Loans and Swingline Loans and to cash collateralize
outstanding LC Exposure.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

61

 

 

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement.

 

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.

 

(b) Except to the extent such excess arises from Protective Advances permitted
under Section 2.04 or Overadvances permitted under Section 2.05, in the event
and on each occasion that the total Credit Exposure exceeds the lesser of (i)
the total Revolving Commitments then in effect and (ii) the Borrowing Base then
in effect, the Borrowers shall prepay the Revolving Loans and/or Swingline Loans
(or, if no such Borrowings are outstanding, deposit cash collateral in the LC
Collateral Account in accordance with Section 2.06(j)) in an aggregate amount
equal to such excess.

 

(c) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by hand delivery or facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

62

 

 

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue for each day
on the amount of the unused Revolving Commitment of such Lender on such day at a
rate equal to (i) for any day on or prior to September 13, 2013, when the
Leverage Ratio at the end of the then most recent period of four fiscal quarters
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) shall be less than 1.00 to 1.00, 0.250% per annum, and (ii) for any other
day, the applicable rate set forth in the table below based on Average
Utilization during the most recently ended fiscal quarter of the Company (or
shorter period from the Third Restatement Effective Date until the end of a
fiscal quarter):

 

Average Utilization  Commitment Fee  ≥ 35%   0.250%  < 35%   0.375% 

 

Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October, commencing on the first such date to
occur after the Third Restatement Effective Date, and on the date on which the
Revolving Commitments terminate. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed. For purposes of computing commitment fees, the Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure and
participations in Protective Advances and Overadvances of such Lender shall be
disregarded for such purpose).

 

63

 

 

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participation in each
Standby Letter of Credit or Commercial Letter of Credit at the Applicable Rate
for a Letter of Credit of such type, in each case on the average daily amount of
the portion of such Lender’s LC Exposure attributable to such Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Third Restatement Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Company and such Issuing
Bank, on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the Third
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of the next succeeding month, commencing on the first such date to
occur after the Third Restatement Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

 

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts and payable at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances (absent manifest error in the amount paid).

 

SECTION 2.13. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan, but excluding Protective Advances and Overadvances) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Each Protective Advance and Overadvance shall bear interest at the Alternate
Base Rate plus the Applicable Rate for ABR Revolving Loans plus 2% per annum.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

64

 

 

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Revolving Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Revolving Borrowing:

 

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower Representative and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist (which notification shall be made promptly after the
Administrative Agent obtains knowledge of the cessation of such circumstances),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and such Revolving Borrowing shall be continued
as an ABR Borrowing, and (ii) any Borrowing Request for a Eurodollar Revolving
Borrowing shall be treated as a request for an ABR Revolving Borrowing.

 

65

 

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the Borrowers will pay to such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered. Notwithstanding the
foregoing, if the Company reasonably believes that any such Taxes were not
correctly or legally asserted, the applicable Recipient will use commercially
reasonable efforts to cooperate with the Company to obtain a refund of such
Taxes so long as such efforts would not, in the sole determination of such
Recipient exercised in good faith result in any non-reimbursable additional
costs, expenses or risks or be otherwise disadvantageous to it.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender or such Issuing Bank, the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

66

 

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower Representative shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or expenses or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Borrower Representative and setting forth and explaining in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

67

 

 

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

68

 

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

69

 

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

70

 

  

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Third
Restatement Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower Representative
and the Administrative Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h) Defined Terms. For purposes of this Section, the term “Lender” shall include
any Issuing Bank, and the term “applicable law” includes FATCA.

 

71

 

  

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
or under any other Loan Document on or prior to the time expressly required
hereunder or under such other Loan Document for such payment or, if no such time
is expressly required, on or prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, or by
wire transfer using the Administrative Agent’s wire instructions, except that
payments required to be made directly to an Issuing Bank or the Swingline Lender
shall be so made and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.

 

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) amounts to be applied from a Concentration Account during any
Dominion Period (which shall be applied in accordance with Section 2.10(b)) or,
(C) so long as no Event of Default shall have occurred and be continuing,
amounts which are received into any Concentration Account (which shall be
deposited to the Borrowers’ Funding Account in accordance with the Restated
Security Agreement) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Banks from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Protective
Advances and Overadvances, fourth, to pay the principal of the Protective
Advances and Overadvances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances and Overadvances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances and
Overadvances) and unreimbursed LC Disbursements ratably, seventh, to pay an
amount to the Administrative Agent equal to 103% of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing with respect to Banking Services and
Swap Obligations, ninth, to the payment of any other Secured Obligations due to
the Administrative Agent or any Lender, and tenth, any excess to be returned to
Borrower Representative; provided, that if and to the extent that it would be
unlawful for any Subsidiary Loan Party to secure any Swap Obligation under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason (and
after giving effect to the guarantees by the other Guarantors of the Obligations
of such Subsidiary Loan Party) to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the security interests
created by the Loan Documents in the assets of such Subsidiary Loan Party become
effective with respect to such Swap Obligation, no proceeds of Collateral of
such Subsidiary Loan Party will be applied pursuant to clause eighth of the
preceding sentence to the payment of such Swap Obligation. Notwithstanding any
other provision of this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any Eurodollar
Loan, except (a) on the expiration date of the Interest Period applicable to
such Eurodollar Loan or (b) in the event, and only to the extent, that there are
no outstanding ABR Loans and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16.

 

72

 

  

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, reimbursable expenses (including, without
limitation, all reimbursements of fees and expenses pursuant to Section 9.03)
and other sums payable under the Loan Documents may be paid from the proceeds of
Borrowings made hereunder, whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent. Each Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest, fees or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans and Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
pursuant to Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii)
the Administrative Agent to charge any deposit account of any Borrower (other
than, so long as no Dominion Period is in effect or no Event of Default shall
have occurred or be continuing, any Excluded Deposit Account) maintained with
the Administrative Agent for each payment of principal, interest, fees or any
other amount due under the Loan Documents.

 

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements, Swingline Loans, Protective
Advances or Overadvances resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements, Swingline Loans, Protective
Advances and Overadvances of other Lenders to the extent necessary so that the
amount of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amounts of principal of and accrued interest on their
respective Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances to any Person that is an
Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 



73

 

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

 

74

 

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent by the Borrower Representative, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided that (i) the Borrowers shall
have received the prior written consent of the Administrative Agent, the
Swingline Lender and the Issuing Banks, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances and Overadvances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts), (iii) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments and (iv)
such assignment and delegation does not conflict with applicable law. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower Representative, the Administrative Agent and
the assignee (subject to any required consents referred to above) and that the
Lender required to make such assignment and delegation need not be a party
thereto.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) commitment fees shall cease to accrue on the unused portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

75

 

  

(b) the Revolving Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or all affected Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or modification pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

 

(c) if any Swingline Exposure, LC Exposure, Protective Advance Exposure and
Overadvance Exposure exists at the time such Lender becomes a Defaulting Lender,
then:

 

(i) such Defaulting Lender’s Swingline Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.05(c)), LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by Section
2.06(d)), Protective Advance Exposure (other than any portion thereof with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.04(b)) and Overadvance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)) shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure, LC
Exposure, Protective Advance Exposure and Overadvance Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrowers against such Defaulting Lender, (A) first, prepay the portion
of such Defaulting Lender’s Overadvance Exposure that has not been so
reallocated, (B) second, prepay the portion of such Defaulting Lender’s
Protective Advance Exposure that has not been so reallocated, (C) third, prepay
the portion of such Defaulting Lender’s Swingline Exposure that has not been so
reallocated and (D) fourth, cash collateralize such Defaulting Lender’s LC
Exposure that has not been so reallocated in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any letter of credit participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s cash
collateralized LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

76

 

  

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (c)(i) above, then the fees payable to the Lenders pursuant
to Section 2.12(b) shall be adjusted to give effect to such reallocation; or

 

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to clause (c)(i) or (c)(ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all letter of credit participation fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

 

(d) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew, extend or increase any
Letter of Credit, in each case, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral provided by the Borrowers in accordance with clause (c)
of this Section, and participating interests in any such newly issued, amended,
renewed, extended or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
clause (c)(i) of this Section (and Defaulting Lenders shall not participate
therein).

 

In the event and on the date that each of the Administrative Agent, the Company,
each Issuing Bank and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage.

 

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside or determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement and the other
Loan Documents shall continue in full force as if such payment or proceeds had
not been received by the Administrative Agent, such Issuing Bank or such Lender.
The provisions of this Section shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent, any
Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section shall survive the termination of this
Agreement.

 

77

 

  

SECTION 2.22. Borrowing Subsidiaries. The Company may designate any Subsidiary
that is a wholly owned Domestic Subsidiary of the Company as a Borrowing
Subsidiary upon 10 Business Days’ notice to the Administrative Agent and the
Lenders (such notice to include the name, primary business address and tax
identification number of such proposed Borrowing Subsidiary). Upon proper notice
and receipt by the Administrative Agent of such agreements, documents and legal
opinions as the Administrative Agent may reasonably request and subject to the
Administrative Agent’s determining in consultation with the Lenders that
designating such Subsidiary as a Borrowing Subsidiary would not cause any Lender
to suffer any economic, legal or regulatory disadvantage, such Subsidiary shall
be a Borrowing Subsidiary and a party to this Agreement and the other Loan
Documents. A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at
such time as the Company gives notice to the Administrative Agent and the
Lenders of its intention to terminate such Subsidiary as a Borrowing Subsidiary;
provided that any such termination shall not be effective (other than to
terminate such Borrowing Subsidiary’s right to make further Borrowings or to
obtain Letters of Credit) and such Subsidiary shall remain a Borrowing
Subsidiary until such time as all Loans to such Borrowing Subsidiary and accrued
interest thereon and all other amounts then due from such Borrowing Subsidiary
have been paid in full and no Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding.

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders as follows:

 

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction and, in the case of any Subsidiary other than a Borrowing
Subsidiary, except where the failure to be so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties. (a) The
Transactions, insofar as they are to be carried out by each Loan Party, are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equityholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

78

 

  

(b) Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are (or will so be) in full force and effect and except for filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law, including any order of any Governmental Authority,
or the charter, by-laws or other organizational documents of the Company or any
Subsidiary, except, in the case of any applicable law, a violation which would
not reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Company or any Subsidiary or any of their
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any Subsidiary, except
Liens created pursuant to the Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Loan
Parties have heretofore furnished to the Lenders (i) (A) the consolidated
balance sheets and related statements of operations, cash flows and equity of
the Company and its consolidated Subsidiaries as of and for the fiscal year
ended July 30, 2011 and (B) the consolidated balance sheets and related
statements of comprehensive income, cash flows and equity of the Company and its
consolidated Subsidiaries as of and for the fiscal year ended July 28, 2012, in
each case, audited by and accompanied by the unqualified opinion of Deloitte &
Touche LLP, independent registered public accounting firm, and (ii) the
unaudited consolidated balance sheets and related statements of operations,
comprehensive income and cash flows of the Company and its consolidated
Subsidiaries as of and for each of the fiscal quarters and the portions of the
fiscal year ended January 26, 2013 and October 27, 2012. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

79

 

  

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Materials and except for the Disclosed
Matters, after giving effect to the Transactions, neither the Company nor any
Subsidiary has, as of the Third Restatement Effective Date, any material
contingent liabilities, material unusual long-term commitments or material
unrealized losses.

 

(c) Since July 28, 2012, there has been no event, development or circumstance
that has had, or could reasonably be expected to have, a material adverse effect
on the business, assets, results of operations or financial conditions of the
Company and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business
(including its Mortgaged Properties), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and Liens expressly
permitted by Section 6.02.

 

(b) The Company and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and, to the knowledge of the Loan Parties, the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c) Schedule 3.05 sets forth the address of each real property that is owned in
fee by the Loan Parties as of the Third Restatement Effective Date and, with
respect to any such real property that constitutes a Mortgaged Property, the
proper jurisdiction for the filing of a Mortgage in respect thereof. As of the
Third Restatement Effective Date, neither the Company nor any Subsidiary (i) has
received notice, or has knowledge, of any pending or contemplated condemnation
proceeding affecting any Mortgaged Property or any sale or disposition thereof
in lieu of condemnation or (ii) is or could be obligated under any right of
first refusal, option or other contractual right to sell, transfer or otherwise
dispose of any Mortgaged Property or any interest therein.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Loan Parties, threatened against or
affecting the Company or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

 

(b) Except for the Disclosed Matters or matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

80

 

  

(c) Since the Third Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. (a) The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (it being agreed that this Section does not
apply to any law which is specifically addressed in Section 3.06(b), 3.07(b),
3.08, 3.09, 3.10 or 3.14). No Default has occurred and is continuing.

 

(b) To the extent applicable, the Company and the Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act. Neither the
Company nor any Subsidiary nor, to the knowledge of the Loan Parties, any
director, officer, agent, employee or Affiliate of the Company or any
Subsidiary, is currently subject to any U.S. sanctions administered by OFAC that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No part of the proceeds of the Loans will be used,
directly or indirectly, or otherwise made available (A) for any payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977 or (B)
to any Person for the purpose of financing the activities of any Person
currently subject to any United States sanctions administered by OFAC.

 

(c) No Loan Party is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Material Indebtedness.

 

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

81

 

  

SECTION 3.10. ERISA; Labor Matters. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan that is subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,000,000 the fair
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans that are subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date or dates of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of all such underfunded Plans by any material amount.

 

(b) As of the Third Restatement Effective Date, there are no strikes, lockouts,
slowdowns or any other material labor disputes against the Company or any
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The hours
worked by and payments made to employees of the Company and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except for any such violation that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary to the extent required by GAAP.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Company or any Subsidiary is bound.

 

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any Subsidiary is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Materials nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent, any
Arranger or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forecasts and projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made and at the time so furnished and, if furnished prior to the
Third Restatement Effective Date, as of the Third Restatement Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).

 

82

 

  

SECTION 3.12. Subsidiaries and Joint Ventures. Schedule 3.12 sets forth, as of
the Third Restatement Effective Date, the name, type of organization and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Company or any Subsidiary in, (a) each Subsidiary and (b)
each joint venture in which the Company or any Subsidiary owns any Equity
Interests, and identifies each Designated Subsidiary and each Inactive
Subsidiary as such. None of the Subsidiaries set forth on Schedule 1.01A (if
any) conducts any business operations or owns any assets material to the Company
and the Subsidiaries. All the issued and outstanding Equity Interests in each
Subsidiary owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such Equity Interests) duly authorized and validly
issued and are fully paid and non assessable. Except as set forth on Schedule
3.12, as of the Third Restatement Effective Date, there is no existing option,
warrant, call, right, commitment or other agreement to which the Company or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the Third
Restatement Effective Date. As of the Third Restatement Effective Date, all
premiums due and payable in respect of such insurance have been paid. The Loan
Parties believe that the insurance maintained by or on behalf of the Company and
the Subsidiaries is adequate.

 

SECTION 3.14. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that would entail a violation of Regulations T, U
or X of the Board of Governors.

 

83

 

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Third Restatement Effective Date, (a) the fair value of the
assets of the Company and its consolidated Subsidiaries, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Company and its
consolidated Subsidiaries (determined on the basis of such property being
liquidated with reasonable promptness in an arm’s-length transaction) will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Company
and its consolidated Subsidiaries will be able to pay their debts and
liabilities, subordinated, contingent or otherwise (it being understood and
agreed that for purposes of this Section, contingent liabilities mean the
maximum amount of liability that could reasonably be likely to result from
pending litigation, asserted claims and assessments, guaranties, indemnification
obligations, adjustment of purchase price or other post-closing payment
adjustments (including earn-outs and other similar arrangements) and uninsured
risks of the Company and its Subsidiaries), as such debts and liabilities become
absolute and matured; and (d) the Company and its consolidated Subsidiaries will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Third Restatement Effective Date.

 

SECTION 3.16. Collateral Matters. (a) The Restated Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Lender Parties, a valid and
enforceable security interest in the Collateral and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Restated Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Restated Security Agreement will constitute a fully perfected security interest
in all right, title and interest of the Loan Parties in the remaining Collateral
(as defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

 

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Lender
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

 

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Restated Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Restated Security Agreement) in which a security interest may be
perfected by filing in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Loan Parties after the Third Restatement Effective Date).

 

84

 

  

(d) It is understood that, to the extent the actions referred to in the
foregoing paragraphs of this Section have already been taken with the results
envisioned by such paragraphs, no further action shall be required in connection
with the effectiveness of the Third Restatement Agreement.

 

SECTION 3.17. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for purposes set forth
in Section 5.11.

 

SECTION 3.18. Credit Card Agreements. Schedule 3.18 (as updated from time to
time as permitted by Section 5.16) sets forth a list of all Credit Card
Agreements to which any Loan Party is a party. A true and complete copy of each
Credit Card Agreement listed on Schedule 3.18 has been delivered to the
Administrative Agent, together with all material amendments, waivers and other
modifications thereto. All such Credit Card Agreements are in full force and
effect, currently binding upon each Loan Party that is a party thereto and, to
the knowledge of the Loan Parties, binding upon other parties thereto in
accordance with their terms. The Loan Parties are in compliance in all material
respects with each such Credit Card Agreement.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Third Restatement Effective Date. The effectiveness of the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement is subject to the satisfaction of the conditions set forth in the
Third Restatement Agreement.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

85

 

  

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, the aggregate Credit Exposures shall not
exceed the lesser of (i) the total Revolving Commitments then in effect or (ii)
other than in the case of a Protective Advance or an Overadvance, the Borrowing
Base then in effect, and, other than in the case of a Protective Advance or an
Overadvance, the Administrative Agent shall have received a Borrowing Base
Certificate as of a date not earlier than the last day of the most recent fiscal
month ended at least 20 days prior to the date of such Borrowing or such
issuance, amendment, renewal or extension.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent, for distribution to each
Lender:

 

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of comprehensive
income, cash flows and equity as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all audited by and accompanied by the opinion of Deloitte & Touche LLP or
another independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification, exception or emphasis
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries as of the end of and for such
fiscal year on a consolidated basis in accordance with GAAP;

 

86

 

  

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet as of the end of
such fiscal quarter, the related consolidated statements of comprehensive income
for such fiscal quarter and the then elapsed portion of the fiscal year and the
related consolidated statement of cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c) during any Enhanced Reporting Period, within 20 days after the end of each
of the first two fiscal months of each fiscal quarter of the Company, the
consolidated balance sheet and related statements of comprehensive income and
cash flows of the Company as of the end of and for such fiscal month and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries as of the end of and for such fiscal
month and such portion of the fiscal year on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

 

87

 

 

(d) concurrently with each delivery of financial statements under clause (a),
(b) or (c) above, a completed Compliance Certificate signed by a Financial
Officer of the Company (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), that such financial statements present fairly
in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, (iv) if any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04, specifying the effect
of such change on the financial statements accompanying such certificate (and,
in the event of any such change referred to in Section 1.04(b)(ii), with respect
to the amounts included in the calculation of the Fixed Charge Coverage Ratio
for the period of four fiscal quarters of the Company then most recently ended,
providing a reasonably detailed reconciliation of such amounts as they are
reflected in the financial statements accompanying such certificate and as they
would be reflected therein without giving effect to such change) and (v)
certifying that all notices required to be provided under Sections 5.03 and 5.04
have been provided;

 

(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that audited such financial
statements stating whether it obtained knowledge during the course of its
examination of such financial statements of any Default and, in the case it
shall have obtained knowledge of any Default, specifying the details thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such certificate shall not be required to be
delivered if the Company has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Company that it is not willing to provide such certificate;

 

(f) within 90 days after the end of each fiscal year of the Company, a completed
Supplemental Perfection Certificate, signed by a Financial Officer of the
Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

 

(g) as soon as available, but within 60 days after the end of each fiscal year
of the Company, a copy of the plan and forecast (including (i) a projected
consolidated balance sheet and statement of operations and (ii) a projected
consolidated statement of cash flow) of the Company for each quarter of the
upcoming fiscal year;

 

(h) as soon as available but in any event within 20 days (or, during any
Enhanced Reporting Period, 3 days) after each Borrowing Base Reporting Date, and
at such other times as may be requested by the Administrative Agent, a Borrowing
Base Certificate setting forth a computation of the Borrowing Base as of such
Borrowing Base Reporting Date, together with supporting information and any
additional reports with respect to the Borrowing Base that the Administrative
Agent may reasonably request;

 

88

 

  

(i) as soon as available but in any event within 20 days (or, during any
Enhanced Reporting Period, 3 days) after each Borrowing Base Reporting Date, and
at such other times as may be requested by the Administrative Agent, the
following information as of such Borrowing Base Reporting Date, all delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent:

 

(i)a detailed aging of the Loan Parties’ Credit Card Accounts Receivables
(A) including aging by each credit card issuer and credit card processor and
(B) reconciled to the Borrowing Base Certificate delivered as of such date,
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the balance due from each credit card issuer or credit
card processor;

 

(ii)a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, (B) including a report of any variances
or other results of Inventory counts performed by the Loan Parties since the
last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Loan Parties), and
(C) reconciled to the Borrowing Base Certificate delivered as of such date;

 

(iii)a worksheet of calculations prepared by the Loan Parties to determine
Eligible Credit Card Accounts Receivables and Eligible Inventory, such
worksheets detailing the Credit Card Accounts Receivables and Inventory excluded
from Eligible Credit Card Accounts Receivables and Eligible Inventory and the
reasons for such exclusion;

 

(iv)a reconciliation of the Loan Parties’ Credit Card Accounts Receivables and
Inventory between the amounts shown in the Loan Parties’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and (ii)
above; and

 

89

 

  

(v)a reconciliation of the loan balance per the Loan Parties’ general ledger to
the loan balance under this Agreement;

 

(j) at any time that any Revolving Loan is outstanding or the LC Exposure is
equal to or greater than $100,000,000, as soon as available but in any event
within 20 days after the end of each calendar month and at such other times as
may be reasonably requested by the Administrative Agent, a schedule and aging of
the Loan Parties’ accounts payable as of the month then ended, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent;

 

(k) promptly upon the Administrative Agent’s request:

 

(i)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Loan Party; and

 

(ii)a schedule detailing the balance of all intercompany accounts of the Company
and the Subsidiaries;

 

(l) at such other times as may be requested by the Administrative Agent, the
Loan Parties’ sales journal, cash receipts journal and debit memo/credit memo
journal as of the period then ended;

 

(m) at such other times as may be reasonably requested by the Administrative
Agent, copies of all tax returns filed by any Loan Party with the IRS;

 

(n) within 20 days after the first Business Day of March of each year,
commencing with March 2014, a certificate of good standing for each Borrower
from the appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization;

 

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

 

90

 

 

(p) promptly after any request therefor by the Administrative Agent, copies of
(i) any documents described in Section 101(k)(1) of ERISA that the Loan Parties
or any ERISA Affiliate may request with respect to any Multiemployer Plan
(following the receipt thereof from the administrator or sponsor of the
applicable Multiemployer Plan) and (ii) any notices described in
Section 101(l)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan (following the receipt thereof
from the administrator or sponsor of the applicable Multiemployer Plan);
provided that if an ERISA Event has occurred or, in the opinion of the Required
Lenders, is reasonably likely to occur, and the Loan Parties or any ERISA
Affiliate have not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon request by the Administrative
Agent, the applicable Loan Party or ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

 

(q) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clause (a), (b) or (o) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of the Company or any Subsidiary becoming
aware of any of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

 

(c) any Lien (other than a Permitted Encumbrance) or claim made or asserted
against any material portion of the Collateral;

 

91

 

  

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral having an aggregate value in
excess of $10,000,000 is located (which shall be delivered within two Business
Days after receipt thereof); and

 

(e) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Additional Subsidiaries. If any additional Domestic Subsidiary is
formed or acquired after the Third Restatement Effective Date, the Company will
promptly notify the Administrative Agent thereof and will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree in writing) after such Domestic Subsidiary is
formed or acquired (i) if such Domestic Subsidiary is a Designated Subsidiary,
execute and deliver a Joinder Agreement, substantially in the form of Exhibit H
(the “Joinder Agreement”), and (ii) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Domestic Subsidiary and with
respect to any Equity Interests in or Indebtedness of such Domestic Subsidiary
owned by or on behalf of any Loan Party. If any additional Eligible Foreign
Subsidiary is formed or acquired after the Third Restatement Effective Date, the
Company will promptly notify the Administrative Agent thereof and will, as
promptly as practicable, and in any event within 60 days (or such longer period
as the Administrative Agent may agree in writing) after such Eligible Foreign
Subsidiary is formed or acquired, cause the Collateral and Guarantee Requirement
to be satisfied with respect to any Equity Interests in or Indebtedness of such
Eligible Foreign Subsidiary owned by or on behalf of any Loan Party.

 

SECTION 5.04. Information Regarding Collateral. (a) Each Loan Party will furnish
to the Administrative Agent prompt written notice of any change in (i) its legal
name, as set forth in its organizational documents, (ii) its jurisdiction of
organization or the form of its organization (including as a result of any
merger or consolidation), (iii) the location of its chief executive office or
(iv) its organizational identification number, if any, or, with respect to any
Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a UCC financing statement, its
Federal Taxpayer Identification Number. Each Loan Party agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral affected
thereby. Each Loan Party also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

 

92

 

  

(b) If (i) any Mortgaged Property is acquired by any Loan Party after the Third
Restatement Effective Date or (ii) any material assets are acquired by any Loan
Party after the Third Restatement Effective Date (other than assets constituting
Collateral under the Collateral Documents that become subject to the Lien of the
Collateral Documents upon the acquisition thereof), the Loan Parties will
promptly notify the Administrative Agent thereof and will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Lien, all at the expense of the Loan Parties. It
is understood and agreed that, notwithstanding anything to the contrary set
forth in this Agreement or in any Collateral Document, the Loan Parties shall
not be required to (A) grant leasehold mortgages, (B) obtain landlord lien
waivers or Collateral Access Agreements with respect to any of their retail
operating store locations or (C) enter into Deposit Account Control Agreements
in respect of any Excluded Deposit Account.

 

SECTION 5.05. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution, disposition or other transaction permitted under Section 6.03 or
6.05.

 

SECTION 5.06. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all its material obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Loan Party or such Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.07. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.08. Insurance. The Loan Parties will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Collateral Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. With respect
to each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors.

 

93

 

  

SECTION 5.09. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct (in all material respects) entries in accordance
with GAAP and applicable law are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice
(but in no event more than once each fiscal year of the Company unless an Event
of Default has occurred and is continuing), to visit and inspect its properties,
to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and, accompanied by one or
more such officers or their designees if requested by the Company, independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested. Notwithstanding anything herein to the contrary,
the right of the Administrative Agent or any Lender to conduct appraisals or
field examinations shall be governed exclusively by Sections 5.12 and 5.13,
respectively, and shall not be limited by this Section.

 

SECTION 5.10. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all laws, including all orders of any Governmental
Authority, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.11. Use of Proceeds. The Letters of Credit and the proceeds of the
Loans will be used only to repay loans outstanding on the Third Restatement
Effective Date under the Term Credit Agreement, for working capital and for
other general corporate purposes of the Borrowers and their subsidiaries. No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors, including Regulations T, U and X.

 

SECTION 5.12. Appraisals. (a) The Loan Parties will provide to the
Administrative Agent from time to time upon the Administrative Agent’s request,
at the sole expense of the Loan Parties, appraisals (or updates thereof) of the
Inventory of the Loan Parties from appraisers selected and engaged by the
Administrative Agent, prepared on a basis consistent in all material respects
with the inventory appraisals delivered pursuant to the Existing Credit
Agreement (with such adjustments as shall be deemed appropriate to reflect
events or changes in circumstances after the dates of such appraisals); provided
that the Administrative Agent shall be entitled to request only one such
appraisal in any calendar year, except that (i) at any time when Availability
shall have been less than the greater of (A) the lesser of (x) 20% of the total
Revolving Commitments then in effect or (y) 20% of the Borrowing Base then in
effect and (B) $95,000,000 for three consecutive Business Days, the
Administrative Agent may request a second appraisal in the then-current calendar
year, (ii) if an Event of Default shall have occurred and be continuing, there
shall be no limitation on the number of appraisals that the Administrative Agent
may request and (iii) if the Company or any Subsidiary shall have consummated
any Permitted Acquisition, the Administrative Agent may request a separate
appraisal of the inventory acquired thereby to the extent the Loan Parties
desire to include such inventory in Eligible Inventory. For purposes of the
foregoing, it is understood that a single appraisal may consist of appraisals of
the assets of each Loan Party and may be conducted at multiple sites.
Notwithstanding the foregoing, upon reasonable advance notice to the Company,
the Administrative Agent may request appraisals in addition to those authorized
by the preceding sentences of this Section; provided that the Loan Parties will
not be responsible for the expense of appraisals conducted pursuant to this
sentence.

 

94

 

 

(b) At any time when Availability shall be less than 20% of the total Revolving
Commitments for three consecutive Business Days, the Loan Parties will provide
to the Administrative Agent upon the Administrative Agent’s request, at the sole
expense of the Loan Parties, updated FIRREA Appraisals of one or more of the
Eligible Real Properties included in the Borrowing Base from appraisers selected
and engaged by the Administrative Agent; provided that not more than one such
updated FIRREA Appraisal may be requested for any single Eligible Real Property
in a single calendar year.

 

SECTION 5.13. Field Examinations. At any time that the Administrative Agent
requests, the Company and the Subsidiaries will allow the Administrative Agent,
at the sole expense of the Loan Parties, to conduct, or engage a third party to
conduct, field examinations (or updates thereof) upon reasonable prior notice
during normal business hours to ensure the adequacy of Collateral included in
the Borrowing Base and related reporting and control systems; provided that the
Administrative Agent shall be entitled to conduct only one such field
examination in any calendar year, except that (a) at any time when Availability
shall have been less than the greater of (i) the lesser of (x) 20% of the total
Revolving Commitments then in effect and (y) 20% of the total Borrowing Base
then in effect and (ii) $95,000,000 for three consecutive Business Days, the
Administrative Agent may conduct a second field examination in the then-current
calendar year, (b) if an Event of Default shall have occurred and be continuing,
there shall be no limitation on the number of field examinations that the
Administrative Agent may conduct and (c) if the Company or any Subsidiary shall
have consummated any Permitted Acquisition, the Administrative Agent may conduct
a separate field examination of the Collateral acquired thereby to the extent
the Loan Parties desire to include such Collateral in the Borrowing Base. For
purposes of the foregoing, it is understood that a single field examination may
consist of examinations of the assets of each Loan Party and may be conducted at
multiple sites. Notwithstanding the foregoing, upon reasonable advance notice to
the Company, the Administrative Agent may conduct, or engage a third party to
conduct, field examinations in addition to those authorized by the preceding
sentences of this Section; provided that the Loan Parties will not be
responsible for the expense of field examinations conducted pursuant to this
sentence.

 

95

 

 

SECTION 5.14. Depository Banks. The Loan Parties will, and will cause
Subsidiaries to, maintain the Administrative Agent or one or more Lenders
acceptable to the Administrative Agent as their principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other Deposit Accounts for the conduct of their
business; provided that the Loan Parties shall not be required to satisfy the
foregoing requirement with respect to (a) the Deposit Accounts of the Acquired
Company and its subsidiaries maintained with any financial institution with
which the Acquired Company or any such subsidiary maintained a Deposit Account
prior to the Second Restatement Effective Date or (b) any Deposit Account that
is an Excluded Deposit Account.

 

SECTION 5.15. Further Assurances. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents) that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times, all at the expense of the Loan Parties. The Loan
Parties also agree to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Collateral Documents.

 

SECTION 5.16. Credit Card Agreements and Notifications. Each Loan Party will
(a) comply in all material respects with all its obligations under each Credit
Card Agreement to which it is party and (b) maintain credit card arrangements
solely with the credit card issuers and credit card processors identified on
Schedule 3.18; provided, however, that the Company may amend Schedule 3.18 to
remove any credit card issuer or credit card processor identified on such
Schedule or to add additional credit card issuers and credit card processors
that are satisfactory to the Administrative Agent in its reasonable discretion,
and concurrently with the making of any such amendment the Loan Party shall
provide to the Administrative Agent evidence that a Credit Card Notification
shall have been delivered to any credit card issuer or credit card processor
added to such Schedule.

 

SECTION 5.17. Post Closing Requirements. The Loan Parties shall deliver, when
and as required by the terms of the Post-Closing Letter Agreement, the items
referenced therein.

 

ARTICLE VI

 
Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

96

 

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) Indebtedness existing on the Third Restatement Effective Date and set forth
on Schedule 6.01 and Refinancing Indebtedness in respect thereof;1

 

(iii) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that (A) such Indebtedness shall not
have been transferred to any Person other than the Company or any Subsidiary,
(B) any such Indebtedness owing by any Loan Party shall be unsecured and
subordinated in right of payment to the Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent, (C) any such Indebtedness owing to any Loan Party shall be
evidenced by a promissory note (which may be a global promissory note) that
shall have been pledged pursuant to the Restated Security Agreement and (D) any
such Indebtedness owing by any Subsidiary that is not a Loan Party to any Loan
Party shall be incurred in compliance with Section 6.04;

 

(iv) Guarantees incurred in compliance with Section 6.04;

 

(v) Indebtedness of the Company or any Subsidiary (A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$75,000,000 at any time outstanding;

 

(vi) Indebtedness in respect of netting services, overdraft protections (in an
aggregate amount not to exceed $1,000,000 at any time outstanding) and otherwise
in connection with deposit and checking accounts;

 



 



1 Subject to review of Schedule 6.01.

 

97

 

 

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business supporting obligations under workers’ compensation,
unemployment insurance and other social security laws;

 

(viii) Indebtedness of the Company or any Subsidiary in the form of purchase
price adjustments or earn-outs incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;

 

(ix) the Acquired Company Convertible Notes;

 

(x) [Reserved]

 

(xi) Indebtedness of Loan Parties in respect of surety bonds (whether bid
performance or otherwise) and other obligations of a like nature, in each case
incurred in the ordinary course of business; and

 

(xii) other Indebtedness of the Company or any Subsidiary; provided that the
aggregate principal amount of Indebtedness of the Subsidiaries that are not Loan
Parties permitted by this clause (xii) shall not exceed $100,000,000 at any time
outstanding; and provided further that the aggregate principal amount of
Indebtedness permitted by this clause (xii) that is secured by Liens on the
assets of the Loan Parties may not exceed $20,000,000 at any time outstanding.

 

(b) The Company will not, and will not permit any Subsidiary to, issue any
Disqualified Stock, other than, in the case of the Subsidiaries, to the Company
or a Subsidiary; provided that any issuance of Equity Interests of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04.

 

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any asset of the Company or any Subsidiary existing on the Third
Restatement Effective Date and set forth on Schedule 6.02; provided that (i)
such Lien shall not apply to any other asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
Third Restatement Effective Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;

 

98

 

 

(d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes
(including pursuant to a Permitted Acquisition) a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Third Restatement
Effective Date prior to the time such Person becomes a Subsidiary (or is so
merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other assets of the Company or any Subsidiary (other than, in the case of
any such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by Section 6.01(a)(v) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Company or any Subsidiary (other than the proceeds and products thereof);
provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

 

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(g) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

 

99

 

 

(i) [Reserved]

 

(j) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any Foreign
Subsidiary that constitute Collateral) or any other asset of the Company or any
Domestic Subsidiary and (B) such Lien shall secure only Indebtedness of such
Foreign Subsidiary permitted by Section 6.01(a)(xii) and obligations relating
thereto not constituting Indebtedness; and

 

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding (it being
understood that in the event any such Liens extend to Credit Card Accounts
Receivable or Inventory, such Credit Card Accounts Receivable or Inventory
shall, to the extent otherwise included therein, cease to be Eligible Credit
Card Accounts Receivable or Eligible Inventory, as applicable).

 

SECTION 6.03. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Subsidiary may merge into the Company in a transaction in which the
Company is the surviving corporation, (ii) any Person (other than the Company)
may merge into or consolidate with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (iii) any Subsidiary may merge into
or consolidate with any Person (other than the Company) in a transaction
permitted under Section 6.05 in which, after giving effect to such transaction,
the surviving entity is not a Subsidiary, (iv) the Permitted Restructuring may
be carried out and (v) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger or consolidation shall not be permitted unless it is also permitted
by Section 6.04.

 

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Third Restatement Effective
Date and businesses reasonably related or complementary thereto, including
development, operation and promotion of certain gift products, of other apparel
or accessories in a specialty store, catalogue or e-commerce environment.

 

100

 

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

 

(a) Permitted Investments;

 

(b) Investments existing on the Third Restatement Effective Date and set forth
on Schedule 6.04 (but not any additions thereto (including any capital
contributions) made after the Third Restatement Effective Date);

 

(c) Investments by the Company and the Subsidiaries in Equity Interests in their
respective subsidiaries; provided that (i) such subsidiaries are Subsidiaries
prior to such Investments, (ii) any such Equity Interests held by a Loan Party
shall be pledged in accordance with the requirements of the definition of the
term “Collateral and Guarantee Requirement” and (iii) the aggregate amount of
such Investments by the Loan Parties in, and loans and advances by the Loan
Parties to, and Guarantees by the Loan Parties of Indebtedness and other
obligations of, Subsidiaries that are not Loan Parties (excluding all such
Investments, loans, advances and Guarantees existing on the Third Restatement
Effective Date and permitted by clause (b) above) shall not exceed $100,000,000
at any time outstanding;

 

(d) loans or advances made by the Company to any Subsidiary or made by any
Subsidiary to the Company or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(a)(iii), (ii) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note (which may be in the form of a grid note) pledged pursuant to the Restated
Security Agreement and (iii) the amount of such loans and advances made by the
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (c) above;

 

(e) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees (i)
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty or (ii) of any leases
of retail store locations and related obligations arising thereunder); provided
that the aggregate amount of Indebtedness and other obligations of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (c) above;

 

(f) Guarantees of the obligations of the Canadian Subsidiaries under real
property leases; provided that the aggregate amount of Guarantees under this
clause (f) may not exceed $100,000,000 at any time outstanding;

 

101

 

 

 

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(h) any Permitted Acquisition; provided that (i) both before and after giving
effect to such acquisition no Default or Event of Default shall have occurred
and be continuing, (ii) after giving effect to such acquisition (A) the Fixed
Charge Coverage Ratio, computed on a Pro Forma Basis for the most recent period
of four fiscal quarters of the Company for which financial statements shall have
been delivered pursuant to Section 5.01 shall be not less than 1.10 to 1.00 and
(B) Availability, determined on a Pro Forma Basis, shall have been and shall be
not less than 17.5% of the total Revolving Commitments in effect at all times
during the period commencing on the 60th day before such acquisition and (iii)
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company in form and detail reasonably satisfactory to
the Administrative Agent setting forth computations demonstrating compliance
with the requirement set forth in clause (ii) above and confirming that the
other requirements of the definition of the term “Permitted Acquisition” and
this clause (h) have been satisfied;

 

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

 

(j) advances by the Company or any Subsidiary to employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

 

(k) Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05;
provided that any such Investment in the form of a promissory note in an amount
in excess of $5,000,000 shall be pledged pursuant to the Restated Security
Agreement;

 

(l) Investments in the form of Swap Agreements permitted under Section 6.07;

 

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

 

(n) acquisitions of individual retail store locations and leases;

 

(o) the Permitted Restructuring;

 

102

 

 

(p) Investments in unconsolidated entities that do not constitute Subsidiaries
of the Company; provided that the aggregate amount of Investments under this
clause (o) may not exceed $35,000,000 at any time outstanding; and

 

(q) other Investments; provided that (i) both before and after giving effect to
such Investment no Default or Event of Default shall have occurred and be
continuing, (ii) Availability, determined on a Pro Forma Basis, shall have been
and shall be not less than 17.5% of the aggregate Revolving Commitments in
effect at all times during the period commencing on the 60th day before such
Investment and (iii) the Company shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Company in form and detail
reasonably satisfactory to the Administrative Agent setting forth computations
demonstrating compliance with the requirement set forth in clause (ii) above and
confirming that the other requirements of this clause (p) have been satisfied;
provided further that a purchase or acquisition (in one transaction or a series
of transactions) of all or substantially all the assets of any Person or of a
business unit, division, product line or line of business of any Person, may be
only made in reliance on clause (h) of this Section and not on this clause (p).

 

For the purposes of this Section, any unreimbursed payment by the Company or any
Subsidiary for goods or services delivered to any Subsidiary shall be deemed to
be an Investment in such Subsidiary.

 

SECTION 6.05. Asset Sales. The Company will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any
Subsidiary to issue any additional Equity Interests in such Subsidiary (other
than to the Company or any other Subsidiary in compliance with Section 6.04, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law),
except:

 

(a) (i) sales of inventory, (ii) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment, (iii) contributions
of merchandise to charitable organizations and (iv) dispositions of cash and
Permitted Investments, in each case (other than in the case of clause (iv)) in
the ordinary course of business;

 

(b) sales, transfers, leases and other dispositions to the Company or any
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

 

103

 

 

(c) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

 

(d) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

 

(e) leases or subleases of real property granted by the Company or any
Subsidiary to third Persons not interfering in any material respect with the
business of the Company or any Subsidiary, including retail store lease
assignments and surrenders;

 

(f) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property; provided
that no such sale, transfer or other disposition shall adversely affect in any
material respect the fair value of any Eligible Inventory or the ability of the
Administrative Agent to dispose of or otherwise realize upon any Eligible
Inventory, or (ii) which, in the reasonable judgment of the Company or any
Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

 

(g) Sale/Leaseback Transactions permitted by Section 6.06;

 

(h) the sale, transfer or other disposition of certain operations acquired as
part of the Acquisition and consistent with the plan therefor previously
communicated by the Company to the Administrative Agent;

 

(i) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate fair value of all
assets sold, transferred or otherwise disposed of in reliance on this clause (i)
shall not exceed $35,000,000 during any fiscal year of the Company;

 

(j) sales, transfers and other dispositions of any real property; and

 

(k) the Permitted Restructuring.

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or (d)
above) shall be made for fair value and, in the case of sales, transfers, leases
and other dispositions permitted by clauses (c), (f)(ii), (g), (h), (i) and (j)
above, for at least 75% cash consideration.

 

Notwithstanding the foregoing, other than dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, (a) no such sale,
transfer or other disposition of any Equity Interests in any Subsidiary shall be
permitted unless (i) such Equity Interests constitute all the Equity Interests
in such Subsidiary held by the Company and the Subsidiaries and (ii) immediately
after giving effect to such transaction, the Company and the Subsidiaries shall
otherwise be in compliance with Section 6.04 and (b) no such sale, transfer or
other disposition of any Equity Interests in any Borrowing Subsidiary shall be
permitted.

 

104

 

 

SECTION 6.06. Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except for
any such sale of any fixed or capital assets that is made for cash consideration
in an amount not less than the cost of such fixed or capital asset and is
consummated within 180 days after the Company or a Subsidiary acquires or
completes the construction of such fixed or capital assets.

 

SECTION 6.07. Swap Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Company or a Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests (other than Disqualified Stock), (ii) any
Subsidiary may declare and pay dividends or make other distributions with
respect to its capital stock, partnership or membership interests or other
similar Equity Interests, or make other Restricted Payments in respect of its
Equity Interests, in each case ratably to the holders of such Equity Interests
(or, if not ratably, on a basis more favorable to the Company and the
Subsidiaries), (iii) the Company may make Restricted Payments, not exceeding
$1,000,000 during any fiscal year of the Company, pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Company and the Subsidiaries, (iv) the Company may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (v) the Company may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Company in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for shares of common stock in
the Company and (vi) the Company may repurchase shares of its common stock and
make other Restricted Payments, provided that at the time of and immediately
after giving effect to any such repurchase or other Restricted Payment referred
to in this clause (vi), (A) no Default or Event of Default shall have occurred
and be continuing, (B) Availability, determined on a Pro Forma Basis, shall at
all times during the period commencing on the 60th day before such Restricted
Payment have been and shall on the date of such Restricted Payment be not less
than the greater of (x) 20% of the total Revolving Commitments in effect and (y)
$60,000,000, and (C) the Company shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Company in form and detail
reasonably satisfactory to the Administrative Agent setting forth computations
demonstrating compliance with the requirement set forth in clause (B) above and
confirming that the other requirements of this clause (vi) have been satisfied.

 

105

 

 

(b) The Company will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness permitted by Section 6.01(xii), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
permitted by Section 6.01(xii), except:

 

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of any
Subordinated Indebtedness prohibited by the subordination provisions thereof;

 

(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

 

(iii) payment of secured Indebtedness that becomes due as a result of (A) any
voluntary sale or transfer of any assets securing such Indebtedness or (B) any
casualty or condemnation proceeding (including a disposition in lieu thereof) of
any assets securing such Indebtedness;

 

(iv) payments of or in respect of Indebtedness solely by issuance of the common
stock of the Company;

 

(v) payments of or in respect of Indebtedness incurred by any Subsidiary that is
not a Loan Party; and

 

(vi) other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Fixed Charge Coverage
Ratio, computed on a Pro Forma Basis for the most recent period of four fiscal
quarters for which financial statements shall have been delivered pursuant to
Section 5.01 shall be not less than 1.15 to 1.00, (C) Availability, determined
on a Pro Forma Basis, shall have been and shall be not less than 17.5% of the
total Revolving Commitments in effect at all times during the period commencing
on the 60th day before such payment and (D) the Company shall have delivered to
the Administrative Agent a certificate of a Financial Officer of the Company in
form and detail reasonably satisfactory to the Administrative Agent setting
forth computations demonstrating compliance with the requirement set forth in
clauses(B) and (C) above and confirming that the other requirements of this
clause (vi) have been satisfied.

 

106

 

 

SECTION 6.09. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than those that
would prevail in an arm’s-length transactions with unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the payment
of reasonable fees and compensation to, and the providing of reasonable
indemnities on behalf of, directors and officers of the Company or any
Subsidiary, as determined by the board of directors of the Company in good
faith, (e) the transactions described on Schedule 6.09 and (f) the Permitted
Restructuring.

 

SECTION 6.10. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Secured Obligations or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary or to Guarantee Indebtedness of the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Third Restatement Effective Date identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(C) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary and (E) restrictions and conditions
imposed by agreements relating to Indebtedness of Subsidiaries that are not Loan
Parties permitted under Section 6.01(a), provided that such restrictions and
conditions apply only to such Subsidiaries that are not Loan Parties,
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.01(a)(v) if such restrictions or conditions apply only to the
assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted under Section 6.01(a)
(but shall apply to any amendment or modification expanding the scope of, any
such restriction or condition), provided that such restrictions and conditions
apply only to such Subsidiary. Nothing in this paragraph shall be deemed to
modify the requirements set forth in the definition of the term “Guarantee and
Collateral Requirement” or the obligations of the Loan Parties under
Sections 5.03, 5.04 or 5.15 or under the Collateral Documents.

 

107

 

 

SECTION 6.11. Amendment of Organizational Documents. The Company will not, or
will permit any Subsidiary to, amend, modify or waive any of its rights under
its certificate of incorporation, by-laws or other organizational documents, in
either case, to the extent such amendment, modification or waiver would be
adverse in any material respect to the rights or interests of the Lenders
hereunder or under any other Loan Document.

 

SECTION 6.12. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio for any period of four fiscal quarters ending during a
Reduced Availability Period to be less than 1.00 to 1.00.

 

SECTION 6.13. Changes in Fiscal Periods. The Company will not change its fiscal
year or its method of determining fiscal quarters.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;

 

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to a Loan Party’s
existence) or 5.11 or in Article VI;

 

(e) the Loan Parties shall fail to comply with Section 5.01(h), 5.01(i) or 5.08
and any such failure shall continue unremedied for a period of three Business
Days or more, or any Loan Party shall fail to observe or perform any other
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) any Loan Party’s knowledge of such breach or (ii) notice thereof
from the Administrative Agent;

 

108

 

 

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness when and as the
same shall become due and payable (after giving effect to any applicable grace
period);

 

(g) any event or condition shall occur that results in any Material Indebtedness
(other than with respect to the Acquired Company Convertible Notes) becoming
due, or being terminated or required to be prepaid, repurchased, redeemed or
defeased, prior to its scheduled maturity, or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness (other than with respect to the Acquired Company
Convertible Notes) or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness (other than with respect to the Acquired Company Convertible Notes)
to become due, or to terminate or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or (ii) any Indebtedness that becomes due as a result of a
voluntary refinancing thereof permitted under Section 6.01;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(iv)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;

 

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

109

 

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Company or any Subsidiary, or any
combination thereof, and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

 

(l) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

 

(m) a Change in Control shall occur;

 

(n) the Loan Guarantee shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guarantee, or any Loan Guarantor shall fail to
comply in any material respect with any of the terms or provisions of the Loan
Guarantee to which it is a party, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guarantee to which it is a party, or shall
give notice to such effect (except as a result of the release thereof as
provided herein); or

 

(o) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Collateral Document or
Section 9.02(c) or (iii) as a result of the failure of the Administrative Agent
to (A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Restated Security Agreement or
(B) continue in accordance with applicable law the effectiveness of any UCC
financing statement;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers to the extent permitted by applicable law.

 

110

 

 

ARTICLE VIII

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender or Issuing
Bank and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or the Issuing
Banks.

 

111

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary or other Affiliate thereof that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own bad faith, gross negligence or wilful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts

 

112

 

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor Agent.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower Representative, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent which is an
Eligible Successor Agent, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Lender or any Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Lender or any Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

113

 

 

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the conduct of appraisals and field examinations
pursuant to Sections 5.12 and 5.13 and the exercise of its inspection rights
under Section 5.09. Each Lender hereby agrees that (a) it has requested a copy
of each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrowers or any other Loan Party shall have
any rights as a third party beneficiary of any such provisions. Each Lender
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Loan Guarantee provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

114

 

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)  if to any Loan Party, to the Borrower Representative at:

 

30 Dunnigan Drive

Suffern, New York 10901

Attention: Mr. Dirk Montgomery, Chief Financial Officer

Facsimile No: (845) 369-4625

 

(ii)  if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Facsimile No: (646) 534-2274

 

With a copy to:

 

10 South Dearborn, Floor 22

Chicago, IL 60603-2300

Attention: Justin Anderson

Facsimile No: (312) 732-7583

 

(iii)  if to any other Issuing Bank, to it at its address or facsimile number
most recently specified by it in a notice delivered to the Administrative Agent
and the Borrower Representative; and

 

(iv)  if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient, at
the opening of business on the next Business Day for the recipient) and (iii)
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.

 

115

 

 

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d) The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

116

 

 

(b) Except as provided in Sections 2.09(e), 5.16 and 9.02(e), and except for the
execution and delivery of the Joinder Agreements, none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that (A) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Company
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, (1) such amendment does not adversely
affect the rights of any Lender or (2) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (B) no such agreement shall (1)
increase the Revolving Commitment of any Lender without the written consent of
such Lender (provided that the Administrative Agent may make Protective Advances
and Overadvances as set forth in Section 2.04 or 2.05, as applicable), (2)
reduce or forgive the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(3) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender directly affected
thereby, (4) change Section 2.18(b) or 2.18(d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(5) increase the advance rates set forth in the definition of Borrowing Base or
add new categories of eligible assets, without the written consent of each
Lender, (6) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (7) change
Section 2.20 without the consent of each Lender (other than any Defaulting
Lender), (8) release any Loan Guarantor from its obligation under its Loan
Guarantee (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (9) except as provided in
paragraph (c) of this Section or in any Collateral Document, release Collateral
having an aggregate value in excess of $20,000,000 without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Banks). Notwithstanding any of the foregoing,
this Agreement may be amended without any additional consents to provide for
increased Revolving Commitments in the manner contemplated by Section 2.09. The
Administrative Agent may also amend Schedule 2.01 to reflect increases in the
Revolving Commitments in the manner contemplated by Section 2.09 or assignments
entered into pursuant to Section 9.04.

 

117

 

 

(c) The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (i) to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (A) upon the termination of all the Revolving Commitments, payment
and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations) and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender, (B) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guarantee provided by such Subsidiary, (C) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction not prohibited under this Agreement and (D) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII and (ii) to release any Loan Guarantee provided
by any Subsidiary that may be dissolved pursuant to Section 6.03(a)(iv) in
connection with a voluntary liquidation or dissolution thereof permitted by such
Section and, in connection therewith, to release any Liens granted to the
Administrative Agent by such Subsidiary on any Collateral, if the Company
certifies to the Administrative Agent that such liquidation or dissolution is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry).
Except as provided above and in paragraphs (b) and (e) of this Section, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders; provided that, the Administrative
Agent may in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

 

118

 

 

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consents of
Lenders having Credit Exposure and unused Revolving Commitments representing
more than 66% of the sum of the total Credit Exposure and unused Revolving
Commitments at such time are obtained, but the consents of other necessary
Lenders are not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower Representative may elect to replace any Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) an Eligible Assignee which is reasonably satisfactory to the
Borrower Representative and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of paragraph (b) of Section 9.04, and (ii) the Borrowers shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Lender Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement or in any
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one primary
counsel for the Administrative Agent, the Arrangers and their Affiliates, and if
deemed necessary by the Administrative Agent, one local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facility provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Arranger, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Subject to the provisions of Sections 5.09, 5.12 and 5.13, expenses
subject to reimbursement by the Borrowers under this Section include, without
limiting the generality of the foregoing, reasonable costs and expenses incurred
in connection with:

 

119

 





 

(i) appraisals and insurance reviews;

 

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

 

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

 

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b) The Borrowers agree, jointly and severally, to indemnify the Administrative
Agent (or any sub-agent thereof), the Arrangers, the Syndication Agent, the
Documentation Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the syndication of the credit facility
provided for herein and the execution or delivery of the Loan Documents or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on at, to or from any property owned or operated
by the Company or any of its Subsidiaries, or any other Environmental Liability
related in any way to the Company or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether such proceeding is initiated against or by any party to
this Agreement, or any Affiliate thereof, by an Indemnitee or any third party or
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the bad faith, gross negligence or wilful misconduct of such Indemnitee.
This Section shall not apply to any Taxes (other than any Taxes that represent
losses, claims, damages or related expenses arising from any non-Tax claim).

 

120

 

 

(c) To the extent the Borrowers fail to pay any amount required to be paid by
them to the Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, Swingline Lender or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or such sub-agent),
such Issuing Bank or the Swingline Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), any Issuing Bank or the Swingline Lender in connection
with such capacity.

 

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent, the Documentation Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of any of the Administrative Agent, the Arrangers,
the Syndication Agent, the Documentation Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

121

 

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B) the Administrative Agent;

 

(C) the Swingline Lender; provided that if the Swingline Lender has not provided
written notice of its objection to any proposed assignment within three Business
Days of its receipt thereof from the Administrative Agent, the Swingline Lender
shall be deemed to have consented to such proposed assignment; and

 

(D) each Issuing Bank; provided that if any Issuing Bank has not provided
written notice of its objection to any proposed assignment within three Business
Days of its receipt thereof from the Administrative Agent, such Issuing Bank
shall be deemed to have consented to such proposed assignment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

122

 

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Subsidiaries and other Affiliates thereof or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section.

 

(iv)  The Administrative Agent, acting solely for this purpose as non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Revolving Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

123

 

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.

 

124

 

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(f) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain records of the name and address of each Participant and
the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments or Revolving Loans or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Revolving Commitment or
Revolving Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agent, the Documentation Agent, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Revolving Commitments have not expired or terminated. The provisions
of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Commitments or the termination of
this Agreement or any provision hereof.

 

125

 

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective as provided in the Third
Restatement Agreement and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each Loan
Party hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

 

126

 

 

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

127

 

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) with the same degree of care that it uses to protect its own
confidential information, but in no event less than a commercially reasonable
degree of care, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Company or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Company, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis from a source other than the Borrowers; provided that, in
the case of clause (c) above, the party disclosing such information shall
provide to the Company prior written notice of such disclosure to the extent
permitted by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with the Company, at the Company’s sole
expense, in obtaining a protective order for, or other confidential treatment
of, such disclosure, in each case at the Company’s sole expense. For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Company or any Subsidiary or their businesses or the
Collateral, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender, or any Affiliate of any of
the foregoing, on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
Third Restatement Effective Date, such information is clearly identified at the
time of delivery as confidential.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

128

 

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Anything
contained in this Agreement to the contrary notwithstanding, neither any Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of applicable law.

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers and the Loan Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Loan
Guarantors, which information includes the names and addresses of the Borrowers
and the Loan Guarantors and other information that will allow such Lender to
identify the Borrowers and the Loan Guarantors in accordance with the Patriot
Act.

 

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

129

 

 

SECTION 9.17. No Fiduciary Relationship. Each Loan Party, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and its other Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agent, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agent, the Lenders, the Issuing Banks and their Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Subsidiaries and its other Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agent, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Company, the Subsidiaries or its other Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative
Agent, the Arrangers, the Syndication Agent, the Documentation Agent, the
Lenders, the Issuing Banks and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.18. [Reserved]

 

SECTION 9.19. Dutch Parallel Debt. (a) Each Loan Party irrevocably and
unconditionally undertakes to pay to the Administrative Agent amounts equal to,
and in the currency or currencies of, its Corresponding Debt.

 

(b) The Parallel Debt of each Loan Party:

 

(i) shall become due and payable at the same time as its Corresponding Debt; and

 

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

 

(c) For purposes of this Section, the Administrative Agent:

 

(i) is the independent and separate creditor of each Parallel Debt;

 

(ii) acts in its own name and not as agent, representative or trustee of the
Lender Parties and its claims in respect of each Parallel Debt shall not be held
in trust; and

 

130

 

 

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding in accordance with the Loan
Documents).

 

(d) The Parallel Debt of a Loan Party shall be (i) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged and (ii) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

 

(e) All amounts received or recovered by the Administrative Agent in connection
with this Section, to the extent permitted by applicable law, shall be applied
in accordance with Section 2.18.

 

(f) This Section applies solely for the purpose of determining the secured
obligations in the Collateral Documents governed by Dutch law.

 

SECTION 9.20. Permitted Restructuring. In connection with the Permitted
Restructuring, the Administrative Agent is authorized to release the pledge of
the Equity Interests of Kirkstone currently held by it.

 

ARTICLE X

Loan Guarantee

 

SECTION 10.01. Guarantee. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely, irrevocably and unconditionally
guarantees to the Administrative Agent, the Lenders, the Issuing Banks and the
other Lender Parties the prompt payment and performance when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all reasonable costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“Guaranteed Obligations”); provided, that the guarantee of any Subsidiary Loan
Party will not apply to any Swap Obligation if and to the extent that it would
be unlawful for such Subsidiary Loan Party to guarantee such Swap Obligation
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Loan Party’s failure
for any reason (and after giving effect to the guarantees by the other
Guarantors of the Obligations of such Subsidiary Loan Party) to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Subsidiary Loan Party becomes effective with respect
to such Swap Obligation. Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

131

 

 

SECTION 10.02. Guarantee of Payment. This Loan Guarantee is a Guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank, any Lender or any other Lender Party
to sue any Borrower, any other Loan Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or to enforce its rights against any collateral securing all
or any part of the Guaranteed Obligations.

 

SECTION 10.03. No Discharge or Diminishment of Loan Guarantee. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or its assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other right which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated
transaction.

 

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

132

 

 

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

 

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks, the
Lenders and the other Lender Parties.

 

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks, the Lenders or the other Lender Parties are in
possession of this Loan Guarantee. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

 

133

 

 

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guarantee, and agrees
that none of the Administrative Agent, any Issuing Bank or any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08. Taxes. The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the Loan Guarantors of the Guaranteed Obligations.

 

SECTION 10.09. Maximum Liability. The provisions of this Loan Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guarantee would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other
provision of this Loan Guarantee to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

 

134

 

 

SECTION 10.10. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guarantee or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Guarantee, each other Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of
such payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section, each Non-Paying Guarantor’s “Applicable Share” with
respect to any such payment or loss by a Paying Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(a) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the Original Effective Date (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the Original Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guarantee from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 10.11. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all other liabilities of each Loan Party to the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

ARTICLE XI

The Borrower Representative

 

SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. The Administrative Agent, the Issuing Banks and the
Lenders, and their respective Related Parties, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section.

 

135

 

 

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

 

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

 

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative any
certificate or report requested by the Borrower Representative, on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

136

 

